Exhibit 10.30

Execution Version

PURCHASE AND SALE AGREEMENT

between

MARATHON OIL COMPANY

as Seller,

and

AMERICAN MIDSTREAM PARTNERS, LP

as Buyer,

dated November 15, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 Definitions

     1   

Section 1.1 Defined Terms

     1   

Section 1.2 References, Gender, Number

     8   

Section 1.3 Rules of Construction

     9   

Article 2 Purchase And Sale

     9   

Article 3 Purchase Price And Payment

     9   

Section 3.1 Purchase Price

     9   

Section 3.2 Closing Statement and Payment

     10   

Section 3.3 Post-Closing Adjustment to the Purchase Price

     10   

Section 3.4 Expense Adjustment

     12   

Section 3.5 Revenue Adjustment

     12   

Article 4 Representations And Warranties

     12   

Section 4.1 Representations and Warranties of Seller

     12   

Section 4.2 Representations and Warranties of Buyer

     19   

Article 5 Access And Confidentiality

     20   

Section 5.1 General Access

     20   

Section 5.2 Confidential Information

     20   

Article 6 COVENANTS OF SELLER AND BUYER

     21   

Section 6.1 Conduct of Business Pending Closing

     21   

Section 6.2 Public Announcements

     22   

Section 6.3 Actions by Parties

     22   

Section 6.4 Further Assurances

     22   

Section 6.5 Records

     23   

Section 6.6 Certain Filings

     23   

Section 6.7 Proration of Expenses And Revenues

     23   

Section 6.8 Insurance

     24   

Section 6.9 Effective Date of Transfer under C&O Agreement

     24   

Section 6.10 Conditions

     25   

Article 7 CLOSING CONDITIONS

     25   

Section 7.1 Seller’ Closing Conditions

     25   

Section 7.2 Buyer’s Closing Conditions

     26   

Article 8 Closing

     27   

Section 8.1 Closing

     27   

Section 8.2 Seller’s Closing Deliverables

     27   

Section 8.3 Buyer’s Closing Deliverables

     27   

 

i



--------------------------------------------------------------------------------

Article 9 Indemnification      27   

Section 9.1 Assumed Liabilities

     27   

Section 9.2 Indemnification by Buyer

     28   

Section 9.3 Indemnification by Seller

     28   

Section 9.4 Indemnity Limitations

     28   

Section 9.5 Third Party Claims

     29   

Section 9.6 Purchase Price Adjustment

     29   

Section 9.7 No Consequential Damages

     30   

Section 9.8 Disclaimers

     30    Article 10 Termination And Remedies      30   

Section 10.1 Termination

     30    Article 11 Taxes      31   

Section 11.1 Allocation of Taxes

     31   

Section 11.2 Cooperation

     32   

Section 11.3 Section 754 Election

     32    Article 12 Other Provisions      32   

Section 12.1 Counterparts

     32   

Section 12.2 Governing Law

     32   

Section 12.3 Casualty Loss Prior to Closing

     32   

Section 12.4 Entire Agreement

     33   

Section 12.5 Expenses

     33   

Section 12.6 Notices

     33   

Section 12.7 Successors and Assigns

     34   

Section 12.8 Amendments and Waivers

     35   

Section 12.9 Appendices, Schedules, and Exhibits

     35   

Section 12.10 Agreement for the Parties’ Benefit Only

     35   

Section 12.11 Severability

     35   

 

Purchase and Sale Agreement

15 November 2011

Page ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated November 15, 2011, is
by and between Marathon Oil Company, an Ohio corporation (“Seller”) and American
Midstream Partners, LP, a Delaware limited partnership (“Buyer”). Seller and
Buyer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

Recital:

Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, all
of Seller’s right, title, and interest in the Burns Point Gas Plant in St. Mary
Parish, Louisiana and all related assets, rights, and interests, as such plant
and related assets, rights, and interests are more fully described herein, upon
and subject to the terms and conditions in this Agreement.

NOW, THEREFORE, for good and valuable consideration, Seller and Buyer agree as
follows:

Article 1

Definitions

Section 1.1 Defined Terms. The following terms, when used in this Agreement,
shall have the meanings given below.

“Action” means any action, suit, proceeding, investigation, proceeding,
condemnation, or audit by or before any court or other Governmental Authority or
any arbitration proceeding.

“Adjusted Purchase Price” is defined in Section 3.1.

“Affiliate” means, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person. Control,
controlling, or controlled, as used in the preceding sentence, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another Person, whether through the
ownership of voting securities, by contract, or otherwise.

“Agreed Rate” means an annual rate of interest equal to the lesser of (i) the
prime rate of interest as reported in The Money Rates table of The Wall Street
Journal from time to time in effect plus two percent (2%) and (ii) the maximum
rate of interest allowed from time to time by Law.

“Agreement” is defined in the preamble.

“Arbitrator’s Closing Statement” is defined in Section 3.3(b).

“Assets” means all of Seller’s and its Affiliates’ right, title, and interest in
the Burns Point Gas Plant held by Seller under the C&O Agreement as party
thereto, other than the Excluded Assets, including the following, which shall be
limited to the extent directly associated and used solely in connection with the
Burns Point Gas Plant:

 

Purchase and Sale Agreement

15 November 2011

Page 1



--------------------------------------------------------------------------------

(i) Gas Units representing a 50% undivided interest in the Burns Point Gas Plant
and any and all other rights and interests held under the C&O Agreement;

(ii) the leasehold estates described in Exhibit A-1;

(iii) all easements, rights of way, servitudes, licenses, permits, other similar
real property rights and instruments owned, used, or held for use in connection
with the ownership and operation of the Burns Point Gas Plant;

(iv) all buildings, structures, vessels, machinery, equipment, personal
property, fixtures, and other improvements comprising the Burns Point Gas Plant,
whether owned or leased, including all pipes, valves, compressors, meters,
machines, pumps, dehydrators, towers, liquids extractors, storage tanks, storage
sheds, and pump houses;

(v) all vehicles, motorized equipment, trailers, tractors, dozers, and other
similar items, if any, owned, used, or held for use in the ownership and
operation of the Burns Point Gas Plant;

(vi) to the extent assignable, all gas gathering, gas purchase, gas treating,
gas processing, fractionation, raw make, sales, and other similar contracts,
letter agreements, letters of intent, equipment leases, software and hardware
licenses, commitments, sales and purchase orders, and other instruments or any
amendment to the foregoing, whether written or oral, related to the ownership
and operation of the Burns Point Gas Plant, including the Contracts described on
Exhibit A-2;

(vii) all Permits;

(viii) supplies, inventory, and other spare parts and materials used or held for
use in connection with the Burns Point Gas Plant;

(ix) all intellectual property rights related to the ownership and operation of
the Burns Point Gas Plant;

(x) the Records; and

(xi) all rights, claims, credits, causes of action, or rights of set-off against
third parties relating to the Burns Point Gas Plant and attributable to periods
after the Effective Date.

“Burns Point Gas Plant” means the Burns Point Gas Plant in St. Mary Parish,
Louisiana, as defined and more fully described in the C&O Agreement.

“Business Day” means any day which is not a Saturday, Sunday, or legal holiday
recognized by the federal government of the United States of America.

 

Purchase and Sale Agreement

15 November 2011

Page 2



--------------------------------------------------------------------------------

“Buyer” is defined in the preamble.

“Buyer Indemnified Parties” is defined in Section 9.3.

“C&O Agreement” means the Construction and Operation Agreement for the Burns
Point Gas Plant, St. Mary Parish, Louisiana, between Seller and Enterprise Gas
Processing, LLC, as successor in interest to Amerada Hess Corporation, dated
September 8, 1981, as amended from time to time.

“Casualty” is defined in Section 12.3(a).

“Casualty Threshold” is defined in Section 12.3(a).

“Closing” means the consummation of the transactions contemplated by this
Agreement.

“Closing Date” means the later of (i) the third Business Day following the date
on which the conditions to Closing in Article 7 are either satisfied or waived
by the Party entitled to waive such conditions or (ii) November 30, 2011, or
such other date mutually agreed to by Seller and Buyer.

“Closing Statement” is defined in Section 3.2.

“Closing Statement Arbitrator” is defined in Section 3.3(c).

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the regulations promulgated thereunder.

“Confidentiality Agreement” is defined in Section 5.2.

“Contract” means any written or legally binding oral agreement, commitment,
lease, license, or other legally binding contractual undertaking.

“Effective Date” means November 1, 2011.

“Environmental Laws” means Laws relating to (i) pollution or protection of the
air, water, and land, human health, safety, natural resources, or threatened or
endangered species, (ii) solid, gaseous, or liquid waste generation, handling,
treatment, storage, disposal, or transportation, or (iii) the use, handling or
management of or exposure to Hazardous Materials.

“Environmental Liabilities” means liabilities and obligations (i) under any
written order, notice of responsibility, legally enforceable directive
(including requirements embodied in Environmental Laws), injunction, fine,
penalty, judgment, regulation or similar legally enforceable act (including
settlements) by any Governmental Authority to the extent arising out of or under
Environmental Laws, and (ii) under any written claim, demand, assessment, or
cause of action by a Governmental Authority with jurisdiction over the Burns
Point Gas Plant or the Assets or other third Person for personal injury,
property damage, damage to natural resources, remediation, or response costs
under Environmental Law or related to the use, disposal, or release of Hazardous
Materials.

 

Purchase and Sale Agreement

15 November 2011

Page 3



--------------------------------------------------------------------------------

“Environmental Permits” means Permits required by Environmental Laws for the
ownership or operation of the Burns Point Gas Plant or the Assets.

“Estimated Adjusted Purchase Price” is defined in Section 3.2.

“Excluded Assets” means:

(i) the properties, assets, rights, and interests described in Exhibit B;

(ii) the Excluded Records;

(iii) any Tax refund (whether by payment, credit, offset, or otherwise, and
together with any interest thereon from any third Person in connection with such
refund) in respect of any Taxes, other than Property Taxes refunded under the
C&O Agreement, for which Seller is liable for payment or required to indemnify
Buyer hereunder;

(iv) all indemnities and other claims against Persons (other than Seller or its
Affiliates) for Taxes, other than for Property Taxes under the C&O Agreement,
for which Seller or its Affiliates are liable for payment or required to
indemnify Buyer hereunder;

(v) all income, revenue, and proceeds attributable to (i) the Assets for any
period prior to the Effective Date, or (ii) any other Excluded Assets; and

(vi) all audit rights arising under the C&O Agreement or any of the Contracts or
otherwise with respect to any period prior to January 1, 2011 or with respect to
any of the other Excluded Assets.

“Final Closing Statement” is defined in Section 3.3(b).

“Final Settlement Date” is defined in Section 3.3(b).

“Gas Unit” is defined in the C&O Agreement.

“Governmental Authority” means (i) the United States of America, (ii) any state,
county, municipality, or other governmental subdivision within the United States
of America, and (iii) any court or any governmental department, commission,
board, bureau, agency, or other instrumentality of the United States of America
or of any state, county, municipality, or other governmental subdivision within
the United States of America.

“Hazardous Material” means (i) any substance, waste, or material defined as or
included in the definition of “hazardous substances,” “hazardous materials,”
“toxic substances,” “pollutants,” “contaminants,” or words of similar import
intended to define, list or classify substances by reason of deleterious
properties under any Environmental Law, (ii) any radioactive materials,
asbestos, asbestos-containing material and polychlorinated biphenyls, and
(iii) petroleum, its derivatives, by products, and other hydrocarbons.

 

Purchase and Sale Agreement

15 November 2011

Page 4



--------------------------------------------------------------------------------

“Indemnified Party” is defined in Section 9.5.

“Indemnitor” is defined in Section 9.5.

“knowledge” (or any phrase of similar import) means, in the case of Seller, the
actual knowledge of those Persons listed on Schedule 1.1 with respect to the
matter in question, and, in the case of Buyer, the actual knowledge of those
Persons listed on Schedule 1.2 with respect to the matter in question.

“Law” means any applicable statute, law (including common law), ordinance,
regulation, rule, ruling, order, writ, injunction, decree, treaty, permit, or
other official and legally enforceable act of or by any Governmental Authority.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance, or other adverse claim of any kind in
respect of such property or asset.

“Losses” means all claims, liabilities, losses, causes of action, judgments,
demands, settlements, taxes, fines, penalties, damages, obligations, litigation,
lawsuits, administrative proceedings, administrative investigations, costs, and
expenses, including reasonable attorneys’ consultants’ and experts’ fees, court
costs, and other costs of suit.

“Material Adverse Effect” means any change, event, or effect that is, or would
reasonably expected to be, individually or in the aggregate, materially adverse
to the business related to, results of operations of, condition (financial or
otherwise) of, or prospects for the Burns Point Gas Plant or the Assets, taken
as a whole, excluding any circumstance, change, event or effect resulting or
arising from: (i) any general change in conditions in the industries or markets
in which Seller conducts its business with respect to the Assets; (ii) seasonal
reductions in revenues or earnings of Seller in the conduct of its business with
respect to the Assets in the ordinary course; (iii) any adverse change, event,
or effect on the global, national, or regional energy industry as a whole,
including those impacting energy prices or the value of oil and gas assets and
properties or other commodities, goods, or services, or the availability or
costs of hedges; (iv) national or international political conditions, including
any engagement in hostilities, whether or not pursuant to declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack; (v) changes in Law or the interpretation thereof; (vi) the entry into or
announcement of this Agreement, actions contemplated by this Agreement, or the
consummation of the transactions contemplated hereby (provided that the
exceptions in this clause (vi) shall not be deemed to apply to references to
Material Adverse Effect in the representations and warranties set forth in
Section 4.1(e)); (vii) any failure to meet internal or third party projections
or forecasts or revenue or earnings predictions (provided that the foregoing
shall not prevent any determination that the facts underlying any such failure
have a Material Adverse Effect); (viii) changes or developments in financial or
securities markets or the economy in general; or (ix) effects of weather,
meteorological events, natural disasters, or other acts of God, except to the
extent any such circumstance, change, event, or effect above materially and
disproportionately affects the Assets.

“Notice of Disagreement” is defined in Section 3.3(b).

 

Purchase and Sale Agreement

15 November 2011

Page 5



--------------------------------------------------------------------------------

“Operator” means Enterprise Gas Processing, LLC, the operator of the Burns Point
Gas Plant under the C&O Agreement, and any successor thereto.

“Ordinary Course Expenses” means all costs and expenses measured by or
attributable to the ownership or operation of the Assets in the ordinary course
of business and consistent with past practice, including capital expenditures
and overhead costs, but excluding liabilities attributable to (i) personal
injury or death, property damage, torts, breach of contract (other than failure
to make payments under the terms of a Contract) or violation of any Law (or
private rights of action under any Law), (ii) obligations to dismantle or
decommission facilities, (iii) environmental matters, including obligations to
remediate any contamination of water or personal property under applicable
Environmental Laws, or (iv) claims for indemnification or reimbursement from any
third party with respect to costs of the type described in preceding clauses
(i) through (iii), whether pursuant to Contract or otherwise.

“Party” and “Parties” are defined in the preamble.

“Permits” means permits, licenses, franchises, certificates, approvals, and
other similar authorizations of Governmental Authorities.

“Permitted Encumbrances” means any of the following matters:

(i) any (a) undetermined or inchoate liens or charges constituting or securing
the payment of expenses which were incurred incidental to maintenance or
operation of the affected assets and (b) materialman’s, mechanics’, repairman’s,
employees’, contractors’, operators’ or other similar liens, security interests
or charges for liquidated amounts arising in the ordinary course of business
incidental to construction, maintenance or operation of the affected assets that
are not due and payable;

(ii) any liens for Taxes, assessments or other government charges that are not
yet due and payable;

(iii) any easements, rights-of-way, servitudes, permits, licenses, leases and
other rights with respect to operations to the extent such matters do not
interfere in any material respect with the operation of the portion of the
assets burdened thereby;

(iv) rights reserved to or vested in any Governmental Authority to control or
regulate the affected assets and all applicable Laws;

(v) Liens that are released at Closing or that are caused or created by Buyer;

(vi) any Lien or trust arising in connection with workers’ compensation,
unemployment insurance, pension, or employment laws or regulations;

 

Purchase and Sale Agreement

15 November 2011

Page 6



--------------------------------------------------------------------------------

(vii) Environmental Laws to the extent valid and applicable to the Assets;

(viii) any Lien granted under Paragraph 15.5 of the C&O Agreement; and

(ix) all other Liens, defects, charges, encumbrances, Contracts (including the
terms and provisions of the contracts, agreements, or instruments constituting
part of the Assets, as well as the terms and provisions of all assignments and
conveyances of any of the Assets to Seller), agreements, instruments,
obligations, defects, and irregularities affecting the Assets that individually
or in the aggregate are not such as to materially detract from the value of or
materially interfere with access to, or the operation or use of, the Assets (as
currently owned and operated or anticipated to be used and operated).

“Person” means any Governmental Authority or any individual, firm, partnership,
corporation, joint venture, trust, unincorporated organization, or other entity
or organization.

“Plant Site Lease” means the Surface Lease by St. Mary Land & Exploration
Company, as “Lessor”, and Marathon Oil Company, as “Lessee” duly recorded in the
Clerk’s office of St. Mary Parish Louisiana as Entry No. 275,516 in Conveyance
Book 44-P, at Folio 150, as renewed and extended on February 23, 2011 by and
between SM Energy (Delaware) (formerly St. Mary Land and Exploration Company) as
“Lessor” and Enterprise Products Operating LLC (as Sole Operator and Co-Owner of
the Burns Point Gas Plant, St. Mary Parish, Louisiana, by virtue of the C&O
Agreement).

“Property Taxes” means all ad valorem, property (whether real or personal), and
similar Taxes with respect to the Assets or the Burns Point Gas Plant.

“Purchase Price” is defined in Section 3.1.

“Records” means all of the historical books and records maintained in the
possession of Seller or its Affiliates with respect to the Assets and the Burns
Point Gas Plant and rights thereto, including all data, engineering design
documents, engineering models, quality assurance or quality control testing
results, information, software, books, files, and records, including production
records, operating and maintenance records, correspondence, Tax Returns (other
than Tax Returns relating to income or Texas franchise Taxes), title records
(including abstracts of title, title opinions and memoranda, and title curative
documents), plant performance and operating data, and contract files, excluding,
however:

(i) all corporate, financial, and Tax records of Seller that relate to Seller’s
business generally or to Seller’s business, operations, assets, and properties
not expressly included in this Agreement, including any research, valuation, or
pricing information prepared by Seller or its consultants in connection
therewith, and any bids received for such interests and information and
correspondence in connection therewith;

 

Purchase and Sale Agreement

15 November 2011

Page 7



--------------------------------------------------------------------------------

(ii) any data, software, and records to the extent disclosure or transfer is
prohibited or subjected to payment of a fee or other consideration by any
license agreement or other Contract with a Person other than an Affiliate of
Seller, or by applicable Law, and for which no consent to transfer has been
received or for which Buyer has not agreed in writing to pay the fee or other
consideration, as applicable;

(iii) legal records and files of Seller to the extent constituting privileged
work product and attorney-client communications with Seller’s legal counsel; and

(iv) data and records relating to the Excluded Assets or assets and properties
not expressly included in this Agreement.

Clauses (i) through (iv) are referred to herein as the “Excluded Records.”

“Required Consents” is defined in Section 4.1(f).

“Seller” is defined in the preamble.

“Seller Indemnified Parties” is defined in Section 9.2.

“Tax” or “Taxes” means all taxes, however denominated, including any interest,
penalties, or other additions to tax that may become payable in respect thereof,
imposed by any Governmental Authority, which taxes shall include, without
limiting the generality of the foregoing, all income or profits taxes (including
federal income taxes and state income taxes), real property gains taxes, payroll
and employee withholding taxes, unemployment insurance taxes, social security
taxes, sales and use taxes, ad valorem taxes, excise taxes, franchise taxes,
gross receipts taxes, business license taxes, occupation taxes, real and
personal property taxes, environmental taxes, transfer taxes, workers’
compensation, and other obligations of the same or of a similar nature to any of
the foregoing.

“Tax Partnership” means the partnership existing for federal income and
Louisiana income tax purposes pursuant to Paragraph 20.2 of, and Exhibit F to,
the C&O Agreement.

“Tax Return” means all returns, reports, declarations, claims for refund,
information returns, statements, bills, schedules, or written information of or
with respect to any Tax which is required to be supplied to any taxing authority
or depository.

“Third Party Claim” is defined in Section 9.5.

Section 1.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” or “subsection” shall be to an Article, Section or
subsection of this Agreement, unless the context requires otherwise. Unless the
context requires otherwise, the words “this Agreement,” “hereof,” “hereunder,”
“herein,” “hereby,” or words of similar import shall refer to this Agreement as
a whole and not to a particular Article, Section, subsection, clause, or other
subdivision hereof. Whenever the context requires, the words used herein shall
include the masculine, feminine and neuter gender, and the singular and the
plural.

 

Purchase and Sale Agreement

15 November 2011

Page 8



--------------------------------------------------------------------------------

Section 1.3 Rules of Construction.

(a) References. The schedules and exhibits attached to this Agreement constitute
a part of this Agreement and are incorporated herein for all purposes.

(b) Definitions. If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb). The term “includes” or “including” shall mean “including without
limitation.” The word “or” shall not be exclusive unless the context clearly
requires otherwise.

(c) Legal Counsel. The Parties acknowledge that each Party and its legal counsel
have reviewed this Agreement and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party, or any
similar rule operating against the drafter of an agreement, shall not be
applicable to the construction or interpretation of this Agreement.

(d) Captions. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(e) U.S. Dollars. All references to currency herein shall be to, and all
payments required hereunder shall be paid in, Dollars.

Article 2

Purchase And Sale

On and subject to the terms and conditions of this Agreement, Seller agrees to
sell, transfer, assign, convey, and deliver to Buyer, free and clear of all
Liens (other than Permitted Encumbrances), and Buyer agrees to purchase, or
cause to be purchased, from Seller, in consideration of the payment of the
Purchase Price by Buyer, all of Seller’s (and its Affiliates’) right, title, and
interest in and to the Assets.

Article 3

Purchase Price And Payment

Section 3.1 Purchase Price. The purchase price for the sale and conveyance of
the Assets to Buyer is $38,000,000 (the “Purchase Price”), subject to adjustment
under this Agreement. The “Adjusted Purchase Price” shall be the Purchase Price
adjusted as follows:

(i) adjusted for costs and expenses in accordance with Section 3.4;

(ii) adjusted for revenues in accordance with Section 3.5;

(iii) adjusted downward by the amount referred to in Section 12.3 in connection
with any Casualty, if applicable;

(iv) adjusted downward by the amount of the unpaid Property Taxes attributable
to periods prior to the Effective Date and adjusted upward by the amount of any
Property Taxes attributable to periods after the Effective Date but paid as of
the Closing Date, in each case, as determined under Section 11.1(b); and

 

Purchase and Sale Agreement

15 November 2011

Page 9



--------------------------------------------------------------------------------

(v) adjusted by any other amount specifically provided for in this Agreement or
agreed upon in writing by Buyer and Seller.

Section 3.2 Closing Statement and Payment. Not later than five (5) Business Days
prior to the Closing Date, Seller shall prepare and deliver to Buyer a
reasonably detailed statement (the “Closing Statement”) of the estimated
Purchase Price adjustments and the estimated Adjusted Purchase Price (the
“Estimated Adjusted Purchase Price”). At the Closing, Buyer shall wire transfer
an amount equal to the Estimated Adjusted Purchase Price, in immediately
available funds to an account or accounts designated by Seller to Buyer at least
three (3) Business Days prior to the Closing Date.

Section 3.3 Post-Closing Adjustment to the Purchase Price.

(a) Revised Closing Statement. On or before the date that is ninety (90) days
after the Closing Date, Seller shall prepare and deliver to Buyer a revised
Closing Statement setting forth the Purchase Price adjustments and Seller’s
calculation of such amount. To the extent reasonably required by Seller, Buyer
shall assist in the preparation of the revised Closing Statement. Seller shall
provide to Buyer such data and information and access to Seller’s personnel as
Buyer may reasonably request supporting the amounts reflected on the revised
Closing Statement to permit Buyer to perform or cause to be performed an audit
at Buyer’s expense. The revised Closing Statement shall become final and binding
upon the Parties on the date (the “Final Settlement Date”) that is thirty
(30) days following receipt thereof by Buyer unless Buyer gives written notice
of its disagreement with the revised Closing Statement (“Notice of
Disagreement”) to Seller prior to such date. Any Notice of Disagreement shall
specify in detail the dollar amount, nature, and basis of any disagreement so
asserted. If a Notice of Disagreement is received by Seller in a timely manner,
then the Closing Statement (as revised in accordance with paragraph (b) below)
shall become final and binding on the Parties on, and the Final Settlement Date
shall be, the earlier of (i) the date upon which Seller and Buyer agree in
writing with respect to all matters specified in the Notice of Disagreement or
(ii) the date upon which the Arbitrator’s Closing Statement (as hereinafter
defined) is issued by the Closing Statement Arbitrator (as hereinafter defined).

(b) Final Closing Statement. During the thirty (30) days following the date upon
which Seller received the Notice of Disagreement, Seller and Buyer shall attempt
to resolve in writing any differences that they may have with respect to all
matters specified in the Notice of Disagreement. If at the end of such thirty
(30) day period (or earlier by mutual agreement to arbitrate), Buyer and Seller
have not reached agreement on such matters, the matters that remain in dispute
shall be submitted to an arbitrator (the “Closing Statement Arbitrator”) for
review and final and binding resolution. The Closing Statement Arbitrator shall
be the accounting firm of KPMG LLP, or if unable or unwilling to act, such other
nationally recognized independent public accounting firm as shall be agreed upon
by Buyer and Seller in writing (but if the Parties have not so agreed

 

Purchase and Sale Agreement

15 November 2011

Page 10



--------------------------------------------------------------------------------

by the date that is forty-five (45) days after the date upon which Seller
received the Notice of Disagreement, then the Closing Statement Arbitrator shall
be selected, upon the application of Buyer or Seller, by the accounting firm of
KPMG LLP within ten (10) days of its receipt of such application). Buyer and
Seller shall, not later than seven (7) days prior to the hearing date set by the
Closing Statement Arbitrator, each submit a brief to the Closing Statement
Arbitrator with dollar figures for settlement of the disputes as to the amount
of the Adjusted Purchase Price (together with a proposed Closing Statement that
reflects such figures) consistent with their respective calculations delivered
pursuant to Section 3.3(a). The hearing will be scheduled seven (7) days
following submission of the settlement briefs, or as soon thereafter as is
acceptable to the Closing Statement Arbitrator, and shall be conducted on a
confidential basis. The Closing Statement Arbitrator shall consider only those
items or amounts in the Closing Statement as to which the Parties disagreed and
render a decision resolving the matters in dispute (which decision shall include
a written statement of findings and conclusions) promptly after the conclusion
of the hearing, unless the Parties reach agreement prior thereto and withdraw
the dispute from arbitration. The Closing Statement Arbitrator shall provide to
the Parties explanations in writing of the reasons for its decisions regarding
the Adjusted Purchase Price and shall issue the Final Closing Statement
reflecting such decision. The decision of the Closing Statement Arbitrator shall
be final and binding on the Parties. The cost of any arbitration (including the
fees and expenses of the Closing Statement Arbitrator) under this Section 3.3(b)
shall be borne equally by Buyer and Seller. The fees and disbursements of
Seller’ independent auditors incurred in connection with the services performed
with respect to the Closing Statement shall be borne by Seller and the fees and
disbursements of Buyer’s independent auditors incurred in connection with their
preparation of the Notice of Disagreement shall be borne by Buyer. As used in
this Agreement, the term “Final Closing Statement” shall mean the revised
Closing Statement described in Section 3.3(a), as prepared by Seller and as may
be subsequently adjusted to reflect any subsequent written agreement between the
Parties with respect thereto, or if submitted to the Closing Statement
Arbitrator, the Arbitrator’s Closing Statement (“Arbitrator’s Closing
Statement”) as described in this Section 3.3(b).

(c) Final Settlement. If the amount of the Adjusted Purchase Price as set forth
on the Final Closing Statement exceeds the amount of the Estimated Adjusted
Purchase Price, then Buyer shall pay to Seller, within five (5) Business Days
after the Final Settlement Date, the amount by which the Adjusted Purchase Price
as set forth on the Final Closing Statement exceeds the amount of the Estimated
Adjusted Purchase Price, together with interest at the Agreed Rate on such
excess amount from the Closing Date until paid. If the amount of the Adjusted
Purchase Price as set forth on the Final Closing Statement is less than the
amount of the Estimated Adjusted Purchase Price, then Seller shall pay to Buyer,
within five (5) Business Days after the Final Settlement Date, the amount by
which the Adjusted Purchase Price, as set forth on the Final Closing Statement,
is less than the amount of the Estimated Adjusted Purchase Price, together with
interest at the Agreed Rate on such deficiency amount from the Closing Date
until paid. Any post-Closing payment made pursuant to this Section 3.3(c) shall
be made by means of a wire transfer of immediately available funds to a bank
account designated by the Party receiving the funds.

 

Purchase and Sale Agreement

15 November 2011

Page 11



--------------------------------------------------------------------------------

Section 3.4 Expense Adjustment. The Purchase Price shall be adjusted: (a) upward
by an amount equal to all Ordinary Course Expenses and all other costs and
expenses paid by Seller or any of its Affiliates and attributable to the
ownership or operation of the Assets on and after the Effective Date, including
all such costs and expenses paid under the C&O Agreement; and (b) downward for
all Ordinary Course Expenses and all costs and expenses paid by Buyer or any of
its Affiliates and attributable to the ownership or operation of the Assets
prior to the Effective Date, including all such costs and expenses paid under
the C&O Agreement, but excluding any costs attributable to each of the
liabilities excluded from the term “Ordinary Course Expenses.”

Section 3.5 Revenue Adjustment. The Purchase Price shall be adjusted:
(a) downward by an amount equal to all revenues, proceeds, and other monies
received by Seller or any of its Affiliates and attributable to the ownership or
operation of the Assets on and after the Effective Date, including any such
amounts received under the C&O Agreement; and (b) upward by an amount equal to
all revenues, proceeds, and other monies received by Buyer or any of its
Affiliates and attributable to the ownership or operation of the Assets prior to
Effective Date, including any such amounts received under the C&O Agreement.

Article 4

Representations And Warranties

Section 4.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

(a) Organization and Good Standing. Seller is a corporation, duly formed,
validly existing, and in good standing under the laws of the State of Ohio.

(b) Qualification of Seller. Seller has the requisite corporate power and all
governmental licenses, authorizations, permits, consents, and approvals required
to carry on the business of owning and operating its assets, including the
Assets, as such business is now being conducted. Seller is qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where such qualification is necessary, except for those jurisdictions where
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.

(c) Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery, and performance of this Agreement and the transactions contemplated
hereby have been duly and validly authorized by all requisite corporate action
on the part of Seller.

(d) Enforceability. This Agreement constitutes a valid and binding obligation of
Seller enforceable against it in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
similar Laws of general application with respect to creditors, (ii) general
principles of equity, and (iii) the power of a court to deny enforcement of
remedies generally based upon public policy.

 

Purchase and Sale Agreement

15 November 2011

Page 12



--------------------------------------------------------------------------------

(e) No Violation or Breach. Except as shown in Schedule 4.1(e), neither the
execution and delivery of this Agreement nor the consummation of the
transactions and performance of the terms and conditions contemplated hereby by
Seller shall (i) conflict with or result in a violation or breach of any
provision of the certificate of incorporation, bylaws, or other governing
documents of Seller or any Contract under which Seller is bound, other than such
conflicts, breaches, or violations of Contracts as will not have a Material
Adverse Effect, or (ii) assuming the obtaining of all Required Consents,
constitute a default under or give rise to or result in a breach, termination,
or creation of a Lien under any Contract binding upon Seller or by which any of
the Assets is or may be bound, or (iii) violate any Law applicable to Seller or
the Assets.

(f) Consents. Except for the consents, filings, or notices described in Schedule
4.1(f) (the “Required Consents”), no consent, approval, or authorization of, or
permit from, or filing with, or notification to, any Person is required for or
in connection with the execution and delivery of this Agreement by Seller or for
or in connection with the consummation of the transactions and performance of
the terms and conditions contemplated hereby by Seller.

(g) Actions. Except as set forth on Schedule 4.1(g), there is no Action pending,
or to the knowledge of Seller, threatened against Seller or pending or
threatened against the Operator, or with respect to the ownership or operation
of the Assets, or which in any manner challenges or seeks to prevent, enjoin,
alter, or materially delay the transactions contemplated by this Agreement.

(h) Compliance with Laws. To the knowledge of Seller, except as set forth on
Schedule 4.1(h), (i) the Assets that are required to be maintained by Seller (in
its capacity as non-operator under the C&O Agreement) have been maintained by
Seller in compliance with, in all material respects, all Laws, and (ii) the
Burns Point Gas Plant has been operated and maintained by the Operator in
compliance with, in all material respects, all Laws and there is no
investigation pending or threatened against or affecting Seller, the Operator,
or the Assets that alleges or gives notice of any material violation of any Law.
Except as set forth on Schedule 4.1(h), Seller has not received written notice
(including notice from the Operator) of any unresolved material violation of any
Law relating to the ownership or operation of the Assets.

(i) Brokerage Fees and Commissions. Neither Seller nor any Affiliate of Seller
has incurred any obligation or entered into any agreement for any investment
banking, brokerage or finder’s fee, or commission in respect of the transactions
contemplated by this Agreement for which Buyer shall incur any liability.

(j) Bankruptcy. There are no bankruptcy, reorganization, or similar proceedings
pending against, being contemplated by, or to the knowledge of Seller threatened
against, Seller.

(k) Contracts.

(i) To the knowledge of Seller, except for the Contracts disclosed in Schedule
4.1(k)(i), the Assets do not include, and Seller is not bound by or subject to
by virtue of its interest in the Burns Point Gas Plant (even if Seller is not a
party thereto):

 

Purchase and Sale Agreement

15 November 2011

Page 13



--------------------------------------------------------------------------------

(A) any Contract for the gathering, treating, transportation, processing,
fractionation, sale, or storage of natural gas, natural gas liquids, or other
hydrocarbons;

(B) any Contract or lease (whether of real or personal property) that provides
for either (1) annual expenditures by Seller of more than $120,000 net to its
interest or (2) aggregate payments to Seller of more than $120,000 net to its
interest;

(C) any partnership, joint venture, or other similar Contract;

(D) any Contract relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets, or otherwise);

(E) any Contract related to indebtedness for borrowed money or the deferred
purchase price of property;

(F) any Contract that limits the freedom to own, operate, sell, transfer,
pledge, or otherwise dispose of or encumber any of the Assets or which would so
limit the freedom of Buyer after the Closing Date;

(G) any Contract with or for the benefit of any Affiliate of Seller;

(H) any Contract evidencing a hedging or swap transaction; or

(I) any other Contract not made in the ordinary course of business that is
material to the Assets.

(ii) Each Contract required to be disclosed in Section 4.1(k)(i): (A) is a valid
and binding agreement and is in full force and effect; (B) neither Seller nor,
to the knowledge of Seller, any other party thereto is in default or breach in
any material respect under the terms of any such contract, and, to the knowledge
of Seller, no event or circumstance has occurred that, with notice or lapse of
time or both, would constitute any event of default thereunder; and (C) the
consummation of the transactions contemplated by this Agreement and the
performance of the provisions hereof will not constitute a default under, or
give rise to any right of termination, cancellation, or acceleration of any
right or obligation under, or give rise to any loss of any benefit under, any
such Contract; provided that the foregoing representations in this
Section 4.1(k)(ii) are only made as to Seller’s knowledge with respect to
Contracts to which Seller is not a party. To the knowledge of Seller, true,
correct, and complete copies of each such contract in the possession of Seller
have been delivered to Buyer.

 

Purchase and Sale Agreement

15 November 2011

Page 14



--------------------------------------------------------------------------------

(iii) (A) The C&O Agreement is in full force and effect; (B) Seller and Operator
are the only parties to the C&O Agreement; (C) neither Seller nor, to the
knowledge of Seller, the Operator is in default or breach, in any material
respect, under the C&O Agreement; (D) to the knowledge of Seller, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute any event of default under the C&O Agreement; (E) the consummation of
the transactions contemplated by this Agreement and the performance of the
provisions hereof will not constitute a default under, or give rise to any right
of termination, cancellation, or acceleration of any right or obligation under,
or give rise to any loss of any benefit under, the C&O Agreement; and
(F) Schedule 4.1(k)(iii) sets forth all authorities for expenditures received by
Seller as of the date hereof under the C&O Agreement for calendar years 2011 and
2012. A true, correct, and complete copy of the C&O Agreement has been delivered
to Buyer.

(l) Environmental Matters. Except as set forth in Schedule 4.1(l), (i) the
Assets, and to the knowledge of Seller, the Burns Point Gas Plant, are in
compliance with, in all material respects, all Environmental Laws and
Environmental Permits; (ii) to the knowledge of Seller, no material remedial,
cleanup, or other similar corrective obligations, whether with respect to
Hazardous Materials or soil or groundwater contamination, exists as of the date
hereof under Environmental Laws with respect to the Burns Point Gas Plant or the
Assets; (iii) in connection with the Burns Point Gas Plant or the Assets, no
written outstanding notice, request for information, order, complaint, or
penalty has been received by Seller, or to Seller’s knowledge, the Operator, and
there are no suits, actions, or proceedings pending or, to knowledge of Seller,
threatened by any Person with respect to any material matters relating to or
arising out of any Environmental Law or any Hazardous Material; (iv) to Seller’s
knowledge, there are no material Environmental Liabilities that exist for which
the owner or operator of the Burns Point Gas Plant or the Assets would be
liable; or (v) to Seller’s knowledge, there has been no material environmental
investigation, study, audit, test, review, or other analysis conducted in
relation to the Burns Point Gas Plant since January 1, 2010; (vi) to Seller’s
knowledge, no Hazardous Material has been discharged, disposed of, dumped,
injected, pumped, deposited, spilled, leaked, emitted or released at, on or
under the Burns Point Gas Plant in a manner that could reasonably be expected to
result in a material Environmental Liability; and (vii) to the knowledge of
Seller, no material expenditure of capital funds is required in connection with
the Burns Point Gas Plant to comply with Environmental Laws in effect and
applicable to the Burns Point Gas Plant as of the Effective Date.

Notwithstanding anything to the contrary herein, the representations and
warranties in this Section 4.1(l) are the sole representations and warranties of
Seller with respect to environmental matters.

(m) Tax Matters. Except as set forth in Schedule 4.1(m),

(i) all material Tax Returns required to be filed on or before the Closing Date
by Seller with respect to any Taxes payable in respect of the Assets have been
filed with the appropriate Governmental Authority in all jurisdictions in which
such Tax Returns are required to be filed;

 

Purchase and Sale Agreement

15 November 2011

Page 15



--------------------------------------------------------------------------------

(ii) the Tax Partnership has timely filed all material Tax Returns required to
be filed on or before the Closing Date;

(iii) all Taxes reported on such returns have been paid;

(iv) there are no Liens, claims, assessments, levies, administrative
proceedings, or lawsuits pending, or to the knowledge of Seller, threatened by
any taxing authority with respect to the Burns Point Gas Plant or any of the
Assets, and to the knowledge of Seller, all Taxes due for tax periods prior to
2011 with respect to the ownership and operation of the Burns Point Gas Plant
have been paid;

(v) all Taxes due by Seller under the C&O Agreement for tax periods prior to
2011 were timely paid in full;

(vi) no audit or investigation of any Tax Return of Seller with respect to the
Assets is currently underway, or to knowledge of Seller, threatened;

(vii) no audit or investigation of any Tax Return of the Tax Partnership is
currently underway, or to knowledge of Seller, threatened;

(viii) the Burns Point Gas Plant or Assets: (x) do not directly or indirectly
secure any debt, the interest on which is tax exempt under Section 103(a) of the
Code; (y) are not “tax-exempt use property” within the meaning of Section 168(h)
of the Code; and (z) are not subject to a “section 467 rental agreement” as
defined in Section 467 of the Code;

(ix) other than the Tax Partnership, neither the Burns Point Gas Plant nor any
of the Assets are owned by or subject to any joint venture, partnership, limited
liability company or other arrangement or contract which could be treated as a
partnership for federal income tax purposes; and

(x) Seller has delivered to Buyer correct and complete copies of all income Tax
Returns, examination reports and statements of deficiencies assessed against or
agreed to by the Tax Partnership for taxable periods ending after December 31,
2007.

(n) Title Matters.

(i) Seller owns a valid and enforceable contractual interest in and to the Gas
Units referenced in subsection (i) of the definition of Assets, free and clear
of all Liens (other than Permitted Encumbrances), which Gas Units represent a
50% undivided ownership interest in the Burns Point Gas Plant pursuant to the
terms and conditions of the C&O Agreement.

 

Purchase and Sale Agreement

15 November 2011

Page 16



--------------------------------------------------------------------------------

(ii) The Assets are derived from Seller’s interest in the C&O Agreement and
legal and record title to the Burns Point Gas Plant site and facilities is held
by Enterprise Gas Processing, LLC in its capacity as operator under the C&O
Agreement. By virtue of the transactions contemplated by this Agreement,
(a) Buyer will acquire and own an indirect undivided interest in the Burns Point
Gas Plant and all related assets (as governed by the terms, conditions and
general provisions of the C&O Agreement) and (b) to the knowledge of Seller,
Seller no longer has an interest in the Contracts listed in Exhibit B to the C&O
Agreement.

(iii) Except as set forth in Schedule 4.1(n)(iii), to the knowledge of Seller,
the Operator owns, leases, or otherwise has the right to use all real property
and personal property used in connection with the Burns Point Gas Plant, free
and clear of all Liens, other than Permitted Encumbrances.

(iv) To the knowledge of Seller, Schedule 4.1(n)(iv) describes all of the
material real property used or held for use, whether owned or leased, in
connection with the Burn Point Gas Plant, and to the knowledge of Seller, the
Operator either has good and marketable title to, or a valid and enforceable
leasehold interest in, to such real property, free and clear of all Liens, other
than Permitted Encumbrances and exceptions noted on Schedule 4.1(n)(iv).

(v) To the knowledge of Seller, there is no breach of or default under, in any
material respect, any of the provisions of the Plant Site Lease, all rentals and
other payments due under the Plant Site Lease have been timely paid, and the
consummation of the transactions contemplated by this Agreement and the
performance of the provisions hereof will not constitute a default under, or
give rise to any right of termination, cancellation, or acceleration of any
right or obligation under, or give rise to any loss of any benefit under, the
Plant Site Lease.

(vi) To the knowledge of Seller, there are no condemnation or similar
proceedings pending or threatened against the Burns Point Gas Plant.

(vii) To the knowledge of Seller, no portion of the Burns Point Gas Plant
encroaches in any material respect on property of others (other than
encroachments that would not materially impair the ownership or operation of the
Burns Point Gas Plant).

(viii) Except as set forth in Schedule 4.1(n)(viii), Seller’s ownership of the
Assets is not subject to any preferential purchase rights, rights of first
refusal, or other purchase options.

(o) Permits. To Seller’s knowledge, (i) all Permits relating to the ownership
and operation of the Burns Point Gas Plant are valid and in full force and
effect, (ii) there is no default, and no condition exists that with notice or
lapse of time or both would constitute a default, under any such Permits, and
(iii) none of such Permits will be terminated or impaired or become terminable,
in whole or in part, as a result of the transactions contemplated hereby.

 

Purchase and Sale Agreement

15 November 2011

Page 17



--------------------------------------------------------------------------------

(p) Intellectual Property. To Seller’s knowledge, (i) the Assets include, or the
Operator holds good title to or the right to use, all intellectual property
rights necessary to or required for the conduct of the operation of the Burns
Point Gas Plant, as currently conducted, (ii) there exist no restrictions on the
disclosure, use, license, or transfer of such intellectual property rights, and
(iii) the consummation of the transactions contemplated by this Agreement will
not alter, encumber, impair, or extinguish any such intellectual property
rights.

(q) Sufficiency of Assets. To the knowledge of Seller, the Assets constitute all
of the properties, rights, and assets used, necessary, or held for use by Seller
and its Affiliates in connection with its ownership interest in the Burns Point
Gas Plant under the C&O Agreement. To Seller’s knowledge, the personal property,
fixtures, and improvements comprising the Burns Point Gas Plant are structurally
sound and in good repair, working order, and operating condition, ordinary wear
and tear excepted.

(r) Insurance Coverage. Schedule 4.1(r) lists all insurance policies and
fidelity bonds relating specifically to the ownership or operation of the
Assets. There is no claim by Seller pending under any of such policies or bonds
as to which coverage has been questioned, denied, or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights. All premiums payable under all such policies and
bonds have been timely paid and Seller has otherwise complied fully with the
terms and conditions of all such policies and bonds. Seller does not know of any
threatened termination of, or material alteration of coverage under, any of such
policies or bonds.

(s) Regulatory Status. Seller is not subject to regulation under the Public
Utility Holding Company Act, as amended. Neither the Burns Point Gas Plant nor
the processing services provided in the Burns Point Gas Plant are subject to the
jurisdiction of the Federal Energy Regulatory Commission under either the
Natural Gas Act of 1938, as amended, or the Natural Gas Policy Act of 1978, as
amended.

(t) Books and Records. To the knowledge of Seller, the books and records
necessary for the ownership of the Assets are complete and correct in all
material respects and true, correct, and complete copies of such books and
records in Seller’s possession have been, or will be, provided to Buyer.

(u) Imbalances. To Seller’s knowledge, there are no material production,
gathering, transportation, or processing imbalances existing with respect to the
Burns Point Gas Plant as of the date hereof.

(v) Bonds. Schedule 4.1(v) identifies the bonds, letters of credit, and
guarantees posted by Seller relating specifically to the Assets or the Burns
Point Gas Plant as of the date hereof.

 

Purchase and Sale Agreement

15 November 2011

Page 18



--------------------------------------------------------------------------------

Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

(a) Organization and Qualification. Buyer is a limited partnership, duly formed,
validly existing, and in good standing under the laws of the State of Delaware
and has the requisite power to carry on its business as it is now being
conducted.

(b) Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement. The
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all requisite
action on the part of Buyer.

(c) Enforceability. This Agreement constitutes a valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
similar Laws of general application with respect to creditors, (ii) general
principles of equity, and (iii) the power of a court to deny enforcement of
remedies generally based upon public policy.

(d) No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions and performance of the terms
and conditions contemplated hereby by Buyer (i) conflict with or result in a
violation or breach of any provision of the certificate of formation,
regulations, or other similar governing documents of Buyer or any Contract under
which Buyer is bound or (ii) violate or conflict with any Law applicable to
Buyer or the properties or assets of Buyer.

(e) Consents. No consent, approval, authorization, or permit of, or filing with,
or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement by Buyer or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Buyer.

(f) Actions. There is no Action (or any basis therefor) pending against Buyer,
or to the knowledge of Buyer threatened against Buyer, which could reasonably
expected to have a material adverse effect on Buyer or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

(g) Brokerage Fees and Commissions. Neither Buyer nor any Affiliate of Buyer has
incurred any obligation or entered into any agreement for any investment
banking, brokerage, or finder’s fee or commission in respect of the transactions
contemplated by this Agreement for which Seller shall incur any liability.

(h) Funds. Buyer will have, at or prior to the Closing, available lines of
credit or other sources of funds to enable it to make payment of the Purchase
Price and all other fees and expenses required to be paid by it in accordance
with this Agreement.

 

Purchase and Sale Agreement

15 November 2011

Page 19



--------------------------------------------------------------------------------

(i) Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or to the knowledge of Buyer
threatened against, Buyer.

Article 5

Access And Confidentiality

Section 5.1 General Access. Subject to the provisions of Section 6.1(d),
promptly following the execution of this Agreement and until the Closing Date
(or earlier termination of this Agreement), Seller shall permit Buyer and its
representatives:

(i) to have reasonable access at reasonable times in Seller’s offices to the
books, Contracts, and records of Seller (and its Affiliates) and to the
appropriate officers and employees of Seller (and its Affiliates) and shall
furnish Buyer with all financial and operating data and other information in
Seller’s possession concerning the Burns Point Gas Plant and the Assets as Buyer
may reasonably request; and

(ii) subject to any required consent of any third Person, to conduct at
reasonable times and in the presence of representatives of the Seller,
(A) reasonable inspections of the Burns Point Gas Plant and the Assets and (B) a
meeting with the Operator of the Burns Point Gas Plant.

Notwithstanding the foregoing, Buyer shall have no right of access to, and
Seller shall have no obligation to provide to Buyer, information relating to:
(i) bids received from others in connection with the transactions contemplated
by this Agreement (or similar transactions) and information and analyses
(including any research, valuation, or pricing information prepared by Seller or
its consultants) relating to such bids; (ii) any information the disclosure of
which would jeopardize any privilege available to Seller relating to such
information or would cause Seller to breach a confidentiality obligation; or
(iii) any information the disclosure of which would result in a violation of
Law. Buyer’s access to the Assets and its (and its representatives) examinations
and inspections whether under this Section 5.1, or otherwise, shall be at
Buyer’s sole risk, cost, and expense, and Buyer waives and releases all claims
against Seller, its Affiliates, and their respective partners, members,
officers, directors, employees, attorneys, contractors, agents, or other
representatives, arising in any way therefrom, or in any way connected
therewith. Buyer shall indemnify the Seller Indemnified Parties and their
representatives from and against Losses arising out of or in connection with any
site visits or inspections of the Burns Point Gas Plant or the Assets by Buyer
and its representatives, even if caused by the sole, joint, or concurrent
negligence, strict liability, or other fault (except for the gross negligence or
willful misconduct) of the Seller Indemnified Parties.

Section 5.2 Confidential Information. Unless and until the Closing occurs, Buyer
agrees to maintain all information made available to it under this Agreement
confidential and to cause its officers, employees, representatives, consultants,
and advisors to maintain all information made available to them under this
Agreement confidential, as provided in that certain Confidentiality Agreement
between Seller and Buyer, dated September 8, 2011 (the “Confidentiality
Agreement”). If Closing occurs, Seller agrees to maintain all information

 

Purchase and Sale Agreement

15 November 2011

Page 20



--------------------------------------------------------------------------------

related to the Burns Point Gas Plant and the Assets confidential, other than
such information that (i) is or becomes generally available to the public other
than as a result of a breach of this provision by Seller, (ii) is made available
to Seller on a non-confidential basis from any source, which source is entitled
to disclose such information without breach of any obligation of confidentiality
known to Seller, or (iii) is independently developed without the use of or
reference to any such information.

Article 6

COVENANTS OF SELLER AND BUYER

Section 6.1 Conduct of Business Pending Closing. From the date hereof through
the Closing, except as disclosed in Schedule 6.1 or as otherwise consented to or
approved by Buyer (which consent or approval shall not be unreasonably withheld,
conditioned, or delayed), Seller covenants and agrees as provided below.

(a) Changes in Business. From the date hereof until the Closing Date, Seller
shall operate the Assets in the ordinary course consistent with past practice.
Without limiting the generality of the foregoing, from the date hereof until the
Closing Date, Seller shall not:

(i) make any material change in the conduct of the business related to the Burns
Point Gas Plant;

(ii) sell, lease, or otherwise dispose of any of the Assets; or

(iii) take or agree or commit to take any action that would make any
representation or warranty of Seller hereunder inaccurate in any respect at, or
as of any time prior to, the Closing Date or omit or agree or commit to omit to
take any action necessary to prevent any such representation or warranty from
being inaccurate in any respect at any such time.

(b) No Liens. Seller shall not create any Lien (other than Permitted
Encumbrances) on any of the Assets.

(c) Operation of Assets. Seller shall:

(i) cause the Assets to be maintained and operated in the ordinary course of
business in accordance with Seller’s past practices, pay all amounts when due
under the C&O Agreement, and otherwise perform in all material respects all of
Seller’s obligations under the C&O Agreement, maintain insurance now in force
with respect to the Assets, and pay or cause to be paid all costs and expenses
in connection therewith promptly when due;

(ii) promptly provide complete copies to Buyer of all AFE’s and other material
notices received from the Operator;

(iii) perform, in all material respects, all of Seller’s obligations under the
Contracts included in the Assets;

 

Purchase and Sale Agreement

15 November 2011

Page 21



--------------------------------------------------------------------------------

(iv) commit to and make capital expenditures under the C&O Agreement in the
ordinary course of business consistent with past practice; and

(v) duly and timely file or cause to be filed all reports and returns required
to be filed with any Governmental Authority and timely pay all amounts due in
connection therewith, unless such amounts are being contested by Seller in good
faith.

(d) Non-Operator of the Burns Point Gas Plant. Buyer acknowledges that Seller is
not the operator of the Burns Point Gas Plant and, therefore, agrees that to the
extent the actions contemplated by the provisions of Section 5.1 and this
Section 6.1 may only be taken by (or are the primary responsibility of) the
Operator, notwithstanding anything to the contrary herein, the provisions of
Section 5.1 and this Section 6.1 shall be construed to require only that Seller
use commercially reasonable efforts (without being obligated to incur any
material expense that Buyer has not agreed to pay or institute any cause of
action) to cause the Operator to take such actions or render such performance
within the constraints of all applicable agreements with the Operator.

Section 6.2 Public Announcements. Prior to the Closing Date, without the prior
written approval of the other Party (which approval shall not be unreasonably
withheld), neither Party will issue, or permit any agent, representative, or
Affiliate to issue, any press releases or otherwise make any public statements
with respect to this Agreement, its existence, or the transactions contemplated
hereby, except where such release or statement is deemed in good faith by the
releasing Party to be required by Law or under the rules and regulations of any
applicable public stock exchange on which the shares of such Party or any of its
Affiliates are listed. In each case to which such exception applies, the
releasing Party will use its reasonable efforts to provide a copy of such
release or statement to the other Party prior to releasing or making the same.
After the Closing Date, the Parties will confer with each other in advance
regarding the respective initial public announcements proposed to be made by the
Parties in connection with the transactions contemplated hereby.

Section 6.3 Actions by Parties. Each Party agrees to use its reasonable best
efforts to satisfy the conditions to Closing set forth in Article 7 and take, or
cause to be taken, and do, or cause to be done, all things reasonably necessary,
proper, or advisable under applicable Laws to satisfy all of its obligations
hereunder, and to cause the transactions contemplated hereunder to occur as soon
as reasonably practicable.

Section 6.4 Further Assurances. Seller and Buyer each agree that from time to
time after the Closing Date it will execute and deliver, or cause its respective
Affiliates to execute and deliver, such documents, certificates, instruments,
and other writings, and take (or cause its respective Affiliates to take) such
other actions, as may be necessary or desirable to carry out the purposes and
intents of this Agreement and to consummate or implement expeditiously the
transactions contemplated by this Agreement.

 

Purchase and Sale Agreement

15 November 2011

Page 22



--------------------------------------------------------------------------------

Section 6.5 Records. Buyer agrees to maintain the Records received from Seller
until the 7th anniversary of the Closing Date (or for such longer period of time
as Seller shall advise Buyer is reasonably necessary to have Records available),
or if any of the Records pertain to any claim or dispute pending on the 7th
anniversary of the Closing Date, Buyer shall maintain any of the Records
designated by Seller until such claim or dispute is finally resolved and the
time for all appeals has been exhausted. Buyer shall provide to Seller and its
representatives reasonable access to, and the right to copy the applicable
portion of, the Records for the purposes of:

(i) preparing and delivering any accounting Records or reports provided for
under this Agreement and adjusting, prorating, and settling the charges and
credits provided for in this Agreement;

(ii) complying with any Law affecting the Assets prior to the Closing Date;

(iii) preparing any audit of the books and records of any third party relating
to the Assets prior to the Closing Date, or responding to any audit prepared by
such third parties;

(iv) preparing Tax Returns;

(v) responding to or disputing any Tax audit or otherwise dealing with any Tax
matters; or

(vi) asserting, defending, or otherwise dealing with any claim, dispute, or
Action under this Agreement or with respect to the Assets.

Section 6.6 Certain Filings. Seller and Buyer shall cooperate with one another
and assist each other:

(i) in determining whether any action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, consents, approvals, or
waivers are required to be obtained from parties to any Contracts, in connection
with the consummation of the transactions contemplated by this Agreement; and

(ii) in taking such actions or making any such filings, furnishing information
required in connection therewith and seeking timely to obtain any such actions,
consents, approvals or waivers, including giving all notices to third parties
and using its reasonable best efforts to obtain all third party consents
necessary, proper, or advisable to consummate the transactions contemplated
hereunder.

Section 6.7 Proration of Expenses And Revenues.

(a) Expenses. To the extent that any costs and expenses attributable to the
ownership or operation of the Assets have not already been taken into account in
determining the Adjusted Purchase Price, (i) Seller shall be entitled to be
reimbursed by Buyer for any costs and expenses paid by Seller or any of its
Affiliates and attributable to the ownership or operation of the Assets on and
after the Effective Date, including any such costs and expenses paid under the
C&O Agreement, and (ii) Buyer shall be entitled

 

Purchase and Sale Agreement

15 November 2011

Page 23



--------------------------------------------------------------------------------

to be reimbursed by Seller for any Ordinary Course Expenses paid by Buyer or any
of its Affiliates and attributable to the ownership or operation of the Assets
prior to the Effective Date, including any such costs and expenses paid under
the C&O Agreement. Buyer and Seller agree to reimburse each other for all such
costs and expenses within ten (10) Business Days after receipt from Buyer or
Seller, as appropriate, of a notice of reimbursement accompanied by written
evidence of the underlying payment on account of such costs and expenses.

(b) Revenues. To the extent that any revenues, proceeds, and monies attributable
to the ownership or the operation of the Assets have not already been taken into
account in determining the Adjusted Purchase Price, (i) Buyer shall be entitled
to be reimbursed by Seller for any revenues, proceeds, and other monies received
by Seller or any of its Affiliates and attributable to the ownership or
operation of the Assets on and after the Effective Date, including any such
amounts received under the C&O Agreement, and (ii) Seller shall be entitled to
be reimbursed by Buyer for any revenues, proceeds, and other monies received by
Buyer or any of its Affiliates attributable to the ownership or operation of the
Assets prior to the Effective Date, including any such amounts received under
the C&O Agreement. To the extent that either Buyer or Seller receives such
revenue, proceeds and monies, Buyer and Seller agree to remit pay such amounts
to Seller or Buyer, as appropriate, within ten (10) Business Days of receipt of
written evidence of such amounts.

Section 6.8 Insurance. Prior to Closing, Seller shall ensure that the insurance
policies currently maintained by Seller with respect to the Assets, including
the policies set forth on Schedule 4.1(r), remain in full force and effect until
Closing. At Closing, Seller shall terminate or modify Seller’s insurance
policies, if any, to exclude coverage of the Assets and Buyer will obtain its
own insurance coverage with respect to the Assets.

Section 6.9 Effective Date of Transfer under C&O Agreement.

(a) Effective Date. Prior to Closing, Seller and Buyer shall each use
commercially reasonable efforts to confirm in writing with the Operator that the
transfer of the Gas Units and other rights and interests under the C&O Agreement
will be effective as of December 1, 2011 for all purposes under the C&O
Agreement (or if the Closing occurs after November 30, 2011, the first day of
the following calendar month).

(b) Seller’s Performance. During the period of time, if any, between the Closing
and the effective date of the transfer of the C&O Agreement under Paragraph 19.1
thereof, Seller shall provide notice to Buyer of all material communications
received by Seller from Operator with respect to the ownership or operation of
the Burns Point Gas Plant. As of the fifth (5th) day following Buyer’s receipt
of such communication, or such shorter period as Seller reasonably believes
necessary in the event of an emergency, Seller shall be entitled to take action
on behalf of Buyer under the C&O Agreement as co-owner of the Burns Point Gas
Plant; provided, that such action shall be in accordance with any guidance
received by Seller from Buyer with respect to such action. Buyer shall
indemnify, defend, and hold harmless the Seller Indemnified Parties from and
against Losses arising out of or in connection with Seller’s or its Affiliates’
performance of its obligations under this Section 6.9(b), even if caused by the
sole, joint, or concurrent negligence, strict liability, or other fault (other
than the gross negligence or willful misconduct of Seller) of the Seller
Indemnified Parties and their representatives.

 

Purchase and Sale Agreement

15 November 2011

Page 24



--------------------------------------------------------------------------------

Section 6.10 Conditions. Each of Buyer and Seller will use its respective
reasonable commercial efforts to cause the conditions and agreements in Article
7 and Article 8 that are to be satisfied or performed by it to be satisfied and
performed, whether prior to or after the Closing; provided, however, that this
Section 6.10 will in no event require Buyer or Seller to waive any condition
applicable to it.

Article 7

CLOSING CONDITIONS

Section 7.1 Seller’ Closing Conditions. The obligation of Seller to proceed with
the Closing contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:

(a) Representations, Warranties, and Covenants. (i) The representations and
warranties of Buyer contained in Section 4.2 of this Agreement and in any
certificate or other writing delivered by Buyer pursuant hereto shall be true
and correct, in all material respects, on and as of the Closing Date, and
(ii) the covenants and agreements of Buyer to be performed on or before the
Closing Date shall have been duly performed, in all material respects, in
accordance with this Agreement.

(b) Officer’s Certificate. Seller shall have received a certificate dated as of
the Closing Date, executed by a duly authorized officer of Buyer, to the effect
that the conditions set forth in Section 7.1(a) have been satisfied.

(c) Closing Documents. On or prior to the Closing Date, Buyer or its Affiliates
shall have executed and delivered, or be standing ready to execute and deliver
at Closing, all agreements, instruments, and other documents required to be
delivered by Buyer or its Affiliates under Section 8.3.

(d) No Action. On the Closing Date, no Action or other proceeding shall be
pending or threatened before any court or Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain the consummation of the
Closing or the transactions contemplated hereunder.

(e) Consents. All consents, waivers, authorizations, preferential purchase
rights, and other approvals listed in Schedule 7.1(e) shall have been obtained
or waived on or before the Closing Date, in each case in form and substance
reasonably satisfactory to Seller.

(f) Other Regulatory Approvals. All actions by or in respect of or filings with
any Governmental Authority required to permit the consummation of the Closing
shall have been taken, made, or obtained.

 

Purchase and Sale Agreement

15 November 2011

Page 25



--------------------------------------------------------------------------------

Section 7.2 Buyer’s Closing Conditions. The obligation of Buyer to proceed with
the Closing contemplated hereby is subject, at the option of Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:

(a) Representations, Warranties, and Covenants. (i) The representations and
warranties of Seller in Section 4.1 of this Agreement and in any certificate or
other writing delivered by Seller pursuant hereto (disregarding all materiality
and Material Adverse Effect qualifications contained therein) shall be true and
correct on and as of the Closing Date (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date), except where all such breaches taken collectively would not
reasonably be expected to have a Material Adverse Effect, and (ii) covenants and
agreements of Seller to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.

(b) Officer’s Certificate. Buyer shall have received a certificate dated as of
the Closing Date, executed by a duly authorized officer of Seller, to the effect
that the conditions set forth in Section 7.2(a) have been satisfied.

(c) Closing Documents. On or prior to the Closing Date, Seller shall have
executed and delivered, or be standing ready to execute and deliver at the
Closing, all agreements, instruments, and documents required to be delivered by
Seller under Section 8.2.

(d) No Action. On the Closing Date, no suit, action, or other proceeding shall
be pending or threatened before any court or Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain the consummation of the
Closing or the transactions contemplated hereunder.

(e) Consents. All consents, waivers, authorizations, and approvals set forth in
Schedule 7.2(e) shall have been obtained or waived on or before the Closing
Date, in each case in form and substance reasonably satisfactory to Buyer.

(f) Other Regulatory Approvals. All actions by or in respect of or filings with
any Governmental Authority required to permit the consummation of the Closing
shall have been taken, made, or obtained.

(g) No Material Adverse Effect. Since the date hereof, no Material Adverse
Effect shall have occurred in respect of the Assets.

(h) Lender Waivers. All necessary consents, approvals, and waivers from Buyer’s
lender shall have been obtained on or before the Closing Date, in form and
substance reasonably satisfactory to Buyer.

(i) 754 Election. A valid election under Section 754 of the Code will be in
effect for the Tax Partnership for the taxable period that includes the Closing
Date, or Seller shall have obtained the written agreement of the Operator to
make such an election.

 

Purchase and Sale Agreement

15 November 2011

Page 26



--------------------------------------------------------------------------------

(j) Performance of Assets. Buyer’s due diligence review of the Assets shall have
confirmed the information and data provided by Seller and included in Buyer’s
financial model for the Assets.

Article 8

Closing

Section 8.1 Closing. The Closing shall be held on the Closing Date at 10:00
a.m., Houston time, at the offices of Seller or at such other time or place as
Seller and Buyer may otherwise agree in writing.

Section 8.2 Seller’s Closing Deliverables. At Closing, Seller shall execute and
deliver, or cause to be executed and delivered, to Buyer the following:

(i) an assignment and ratification agreement in substantially the form of
Exhibit 8.2(i) (as contemplated by Paragraph 19.1 of the C&O Agreement) and such
other conveyance and transfer instruments under which the Assets will be
assigned and transferred to Buyer;

(ii) the officer’s certificates referred to in Section 7.2(b); and

(iii) a non-foreign affidavit, as such affidavit is referred to in
Section 1445(b)(2) of the Code, in form attached hereto as Exhibit 8.2(iii),
dated as of the Closing Date.

Section 8.3 Buyer’s Closing Deliverables. At Closing, Buyer shall deliver, or
cause to be delivered, the Estimated Adjusted Purchase Price to Seller in
immediately available funds to the bank account as provided in Section 3.2, and
Buyer shall execute and deliver, or cause to be executed and delivered, to
Seller the following:

(i) the assignment and ratification agreement described in Section 8.2(i); and

(ii) the officer’s certificate of Buyer referred to in Section 7.1(b).

Article 9

Indemnification

Section 9.1 Assumed Liabilities. Without limiting Buyer’s rights to indemnity
under Section 9.3, from and after the Closing, Buyer assumes and hereby agrees
to fulfill, perform, pay, and discharge (or cause to be fulfilled, performed,
paid, and discharged) all obligations and liabilities, known or unknown, with
respect to the Assets, regardless of whether such obligations or liabilities
arose prior to, on, or after the Effective Date, including obligations and
liabilities relating in any manner to the use, ownership, or operation of the
Assets, but Buyer does not assume any obligations or liabilities of Seller to
the extent that they are attributable to or arise out of the Excluded Assets
(the “Assumed Obligations”).

 

Purchase and Sale Agreement

15 November 2011

Page 27



--------------------------------------------------------------------------------

Section 9.2 Indemnification by Buyer. From and after the Closing Date, Buyer
shall indemnify and hold harmless Seller, its Affiliates, and each of their
directors, officers, employees, representatives, agents, successors, and assigns
(collectively, the “Seller Indemnified Parties”) from and against any and all
Losses incurred by any of the Seller Indemnified Parties arising out of (i) any
breach of Buyer’s representations or warranties made in this Agreement, (ii) any
breach of the covenants or obligations made or to be performed by Buyer under
this Agreement, or (iii) the Assumed Obligations.

Section 9.3 Indemnification by Seller. From and after the Closing Date, Seller
shall indemnify and hold harmless Buyer and its directors, officers, employees,
representatives, agents, successors, and assigns (collectively, the “Buyer
Indemnified Parties”) from and against any and all Losses incurred by any of the
Buyer Indemnified Parties arising out of (i) any breach of Seller’s
representations or warranties made in this Agreement, (ii) any breach of the
covenants or obligations made or to be performed by Seller and its Affiliates
under this Agreement, and (iii) the Excluded Assets.

Section 9.4 Indemnity Limitations.

(a) Cap; Threshold. Seller’s aggregate liability to the Buyer Indemnified
Parties under Section 9.3(i) shall not exceed ten percent (10%) of the Purchase
Price, except for Seller’s representations and warranties in Sections 4.1(a),
(b), (c), (d), (m) and (n)(i), which shall not be subject to such limit. No
claim (other than a claim based on a breach of Sections 4.1(a), (b), (c), (d),
(m) and (n)(i)) may be made against Seller for indemnification under
Section 9.3(i) with respect to any individual item (or group of related items)
of Loss unless such Loss exceeds $50,000 (nor shall any such Loss below such
threshold be applied to or considered for purposes of calculating Seller’s
aggregate liability to the Buyer Indemnified Parties).

(b) Survival Period. The representations and warranties of Seller in Section 4.1
shall survive the Closing until December 31, 2012, except for Seller’s
representations and warranties in Sections 4.1(a), (b), (c), (d), (m) and
(n)(i), which shall survive the Closing until thirty (30) days following the
expiration of the applicable statute of limitations. The representations and
warranties of Buyer in Section 4.2 shall survive the Closing until thirty
(30) days following the expiration of the applicable statute of limitations. The
covenants and agreements of the Parties in this Agreement shall survive the
Closing in accordance with their terms. Notwithstanding the foregoing, any
assertion by any Buyer Indemnified Party under Section 9.3(i) for any claim
(other than a claim based on a breach of Sections 4.1(a), (b), (c), (d), (m) and
(n)(i)) must be made in a notice delivered to Seller in accordance with
Section 12.6 (or not at all) within one hundred eighty (180) days following the
Closing Date.

(c) Knowledge. Buyer shall not be entitled to assert the breach of any
representation or warranty of Seller in Section 4.1 as a basis for a claim for
indemnification under Section 9.3(i) if Seller can demonstrate (i) that Buyer
had actual knowledge of such alleged breach prior to Closing and (ii) that Buyer
failed to provide written notice (including reasonable details) to Seller of
such alleged breach prior to Closing.

 

Purchase and Sale Agreement

15 November 2011

Page 28



--------------------------------------------------------------------------------

Section 9.5 Third Party Claims. If a claim by a third party a (“Third Party
Claim”) is made against a Seller Indemnified Party or a Buyer Indemnified Party
(an “Indemnified Party”), and if such party intends to seek indemnity with
respect thereto under Article 9 or Section 9.3, such Indemnified Party shall
promptly furnish written notice to the indemnifying party (the “Indemnitor”) of
such claims. The Indemnitor shall have thirty (30) days after receipt of such
notice to undertake, conduct, and control (through counsel of its own choosing
and at its own expense) the defense thereof. The Indemnitor may not assume
control of the defense of any Third Party Claim if (i) the Third Party Claim
relates to or arises in connection with any criminal liability, (ii) the Third
Party Claim seeks an injunction or equitable relief against the Indemnified
Party, or (iii) the Indemnified Party reasonably believes an adverse
determination with respect to the Third Party Claim would be materially
detrimental to the Indemnified Party’s reputation or future business prospects,
but in any event, shall remain subject to its indemnification obligations in
this Article 9. If the Indemnitor elects to undertake the defense of any Third
Party Claim, the Indemnified Party shall cooperate with it in connection
therewith; provided that the Indemnitor shall not settle any such Third Party
Claim without the prior written consent of the Indemnified Party (which consent
will not be unreasonably withheld or delayed) unless the relief consists solely
of money damages and includes a provision whereby the plaintiff or claimant in
the matter releases Buyer Indemnified Parties or Seller Indemnified Parties, as
applicable, from all liability with respect thereto. The Indemnitor shall permit
the Indemnified Party to participate in such settlement or defense through
counsel chosen by such Indemnified Party (however, the fees and expenses of such
counsel shall be borne by such Indemnified Party except if (i) the Indemnified
Party shall have determined in good faith that an actual or potential conflict
of interest makes representation by the same counsel or the counsel selected by
the Indemnitor inappropriate or (ii) the Indemnitor shall have authorized the
Indemnified Party to employ separate legal counsel at the Indemnitor’s expense).
So long as the Indemnitor, at Indemnitor’s cost and expense, (i) has undertaken
the defense of, and assumed full responsibility for all indemnified liabilities
with respect to, such claim, (ii) is reasonably contesting such claim in good
faith, by appropriate proceedings, and (iii) has taken such action (including
the posting of a bond, deposit, or other security) as may be necessary to
prevent any action to foreclose a lien against or attachment of the property of
the Indemnified Party for payment of such claim, the Indemnified Party shall not
pay or settle any such claim. Notwithstanding compliance by the Indemnitor with
the preceding sentence, the Indemnified Party shall have the right to pay or
settle any such claim, provided that in such event it shall waive any right to
indemnity therefor by the Indemnitor for such claim. If within thirty (30) days
after the receipt of the Indemnified Party’s notice of a claim of indemnity
hereunder, the Indemnitor does not notify the Indemnified Party that it elects
(at Indemnitor’s cost and expense) to undertake the defense thereof and assume
full responsibility for all indemnified liabilities with respect thereto, or
gives such notice and thereafter fails to contest such claim in good faith or to
prevent action to foreclose a lien against or attachment of the Indemnified
Party’s property as contemplated above, the Indemnified Party shall have the
right to contest but shall not settle or compromise the claim and, to the extent
the actions taken by the Indemnified Party in settling or compromising such
claim are reasonable and in good faith, the Indemnified Party shall not thereby
waive any right to indemnity therefor pursuant to this Agreement.

Section 9.6 Purchase Price Adjustment. Any amount paid by Seller or Buyer under
Article 9 will be treated as an adjustment to the Adjusted Purchase Price unless
a determination within the meaning of Code Section 1313(a) or change in
applicable law causes any such amount not to constitute an adjustment to the
Adjusted Purchase Price for Tax purposes.

 

Purchase and Sale Agreement

15 November 2011

Page 29



--------------------------------------------------------------------------------

Section 9.7 No Consequential Damages. Neither Party shall be liable to the other
Party for any consequential, indirect, punitive, exemplary, and special damages
under this Agreement, except this waiver shall not apply to the extent such
consequential, indirect, punitive, exemplary, or special damages are asserted by
a third party against an Indemnified Party.

Section 9.8 Disclaimers. The Assets are being conveyed and assigned to and
accepted by Buyer in their “as is, where is” condition and state of repair, and
with all faults and defects, without, except as provided in this Agreement, any
representation, warranty, or covenant of any kind or nature, express, implied,
or statutory, including warranties of marketability, quality, condition,
conformity to models (financial or otherwise) or samples, accuracy of data,
merchantability, or fitness for a particular purpose, all of which are expressly
disclaimed by Seller and waived by Buyer. Seller disclaims all liability and
responsibility for any representation, warranty, statement or information orally
or in writing made or communicated to Buyer or its representatives including any
opinion, information or advice which may have been provided to Buyer or its
representatives by Seller, including (a) any models provided by Seller, which
have been provided for illustration purposes only, (b) any correspondence from
or presentation by Seller, and (c) any information or statements made available
to Buyer or its representatives during site or office visits, in any data room
or in any presentation.

Except as expressly represented otherwise in Section 4.1(l), Seller has not and
will not make any representation or warranty regarding any matter or
circumstance relating to Environmental Laws, Environmental Liabilities, the
release of materials into the environment or the protection of human health,
safety, natural resources or the environment, or any other environmental
condition of the Assets, and nothing in this Agreement or otherwise shall be
construed as such a representation or warranty, and Buyer shall be deemed to be
taking the Assets “as is, where is” for purposes of their environmental
condition.

Article 10

Termination And Remedies

Section 10.1 Termination.

(a) Termination of Agreement. This Agreement and the transactions contemplated
hereby may be terminated at any time prior to the Closing:

(i) by either Buyer or Seller, as provided in Section 12.3;

(ii) by the mutual written consent of Seller and Buyer; or

(iii) if the Closing has not occurred by the close of business on December 30,
2011, then (a) by Seller if any condition specified in Section 7.1 has not been
satisfied on or before such close of business, and shall not theretofore have
been waived by Seller, or (b) by Buyer if any condition specified in Section 7.2
has not been satisfied on or before such close of business, and shall not
theretofore have been waived by Buyer; provided, in each case, that the failure
to consummate the transactions contemplated hereby on or before such date did
not result from the failure by the Party seeking termination of this Agreement
to fulfill any undertaking or commitment provided for herein on the part of such
Party that is required to be fulfilled on or prior to Closing.

 

Purchase and Sale Agreement

15 November 2011

Page 30



--------------------------------------------------------------------------------

(b) Effect of Termination. In the event of termination of this Agreement by
Seller or Buyer under Section 10.1(a), written notice thereof shall forthwith be
given by the terminating Party to the other Party, and this Agreement shall
thereupon terminate. Following such termination, the provisions of Section 5.2,
Section 9.7, and Section 12.5 shall survive any termination hereof under this
Section 10.1(b). If this Agreement is terminated as provided herein (i) all
filings, applications, and other submissions made to any Governmental Authority
shall, to the extent practicable, be withdrawn from the Governmental Authority
to which they were made, and (ii) such termination shall be without liability of
either Party (or any stockholder, director, officer, employee, agent, consultant
or representative of such Party) to the other Party; provided that if such
termination shall result from the (A) willful failure of either Party to fulfill
a condition to the performance of the obligation of the other Party, (B) failure
to perform a covenant of this Agreement, or (C) breach by either Party of any
representation or warranty or agreement contained herein, such Party shall be
fully liable for all and any damages incurred or suffered by the other Party a
result of such failure or breach.

Article 11

Taxes

Section 11.1 Allocation of Taxes.

(a) Transfer Taxes. Transfer Taxes incurred in connection with the transactions
contemplated by this Agreement shall be borne equally by Seller and by Buyer.

(b) Property Taxes. Property Taxes for calendar year 2011 shall be prorated
between Seller and Buyer (with Seller liable for the Property Taxes for the
portion of the tax period prior to the Effective Date). Buyer shall pay or cause
to be paid to the Operator all Property Taxes relating to calendar year 2011. If
Seller’s pro-rata portion of the Property Taxes exceeds the amount by which the
Purchase Price was reduced under Section 3.1(iv), Seller shall pay to Buyer such
excess no later than thirty (30) days after receipt of Buyer’s statement. If the
amount by which the Purchase Price was reduced under Section 3.1(iv) exceeds
Seller’s pro rata portion of the Property Taxes, Buyer shall pay Seller such
excess at the time Buyer delivers its statement to Seller.

(c) Allocation of Other Taxes. Except as set forth in Section 11.1(a) and (b),
Seller shall be responsible for all Taxes imposed on or with respect to the
Assets that are attributable to any whole or partial taxable period before the
Effective Date and Buyer shall be responsible for all other Taxes imposed on or
with respect to the Assets.

(d) Interim Closing. To the extent allowable under the C&O Agreement, all items
of income, gain, loss, deduction, and credit of the Tax Partnership attributable
to the Assets for the taxable year of the Tax Partnership that includes the
Effective Date shall be allocated between Buyer and Seller under the interim
closing of the books method in accordance with Treas. Reg. § 1.706-1(c)(2).

 

Purchase and Sale Agreement

15 November 2011

Page 31



--------------------------------------------------------------------------------

Section 11.2 Cooperation. Buyer and Seller will cooperate with each other and
with each other’s respective agents, including accounting firms and legal
counsel, in connection with the preparation or audit of any Tax Return or report
and any Tax claim or litigation in respect of the Assets that include whole or
partial taxable periods, activities, operations, or events on or prior to the
Effective Date, which cooperation shall include, but not be limited to, making
available employees, if any, or original documents, or either or both of them,
for the purpose of providing testimony and advice (the cost of which shall be
borne by the requesting Party). In the event of a contest with a Tax authority
regarding Taxes relating to the Assets for which Seller is wholly responsible
hereunder, Seller shall have the right to control the contest; provided, however
that Seller shall not settle any such contest in a manner that would adversely
affect the Assets or Buyer for any tax period after the Effective Date without
Buyer’s consent. In a contest with a Tax authority regarding Taxes related to
the Assets for which Seller and Buyer are jointly responsible hereunder, Seller
and Buyer shall jointly control the contest in good faith with each other.
Reasonable out-of-pocket expenses with respect to such contests shall be borne
by the Parties pro-rata in accordance with their responsibility for such Taxes
as set forth in this Agreement.

Section 11.3 Section 754 Election. Seller will use commercially reasonable
efforts to obtain any consent required for the Tax Partnership to make an
election pursuant to Section 754 of the Code effective for the taxable year that
includes the Closing Date.

Article 12

Other Provisions

Section 12.1 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

Section 12.2 Governing Law. This Agreement and the respective rights and
obligations of the Parties shall be governed by, interpreted, and enforced in
accordance with the Laws of the State of Texas.

Section 12.3 Casualty Loss Prior to Closing.

(a) Non-Material Casualty. If, prior to Closing, any part of the Assets is
damaged or destroyed by fire, flood, storm, or other casualty (a “Casualty”), if
in Buyer’s reasonable good faith estimation the amount of aggregate damages
caused by one or more Casualties to the Burns Point Gas Plant does not exceed
$1,000,000 net to the interest of Seller (the “Casualty Threshold”), Buyer shall
proceed to purchase the Assets, and unless the Casualty is repaired prior to
Closing, the Purchase Price shall be reduced by Seller’s share of the repair or
replacement cost thereof, as applicable, of the damaged or destroyed assets.

 

Purchase and Sale Agreement

15 November 2011

Page 32



--------------------------------------------------------------------------------

(b) Material Casualty. If, prior to Closing, any part of Burns Point Gas Plant
is damaged or destroyed by a Casualty and the amount of aggregate damages caused
by one or more Casualties exceeds the Casualty Threshold, Seller shall promptly
notify Buyer of such Casualty. Each of Buyer and Seller will then have a right
to terminate this Agreement by written notice to the other Party. If neither
Party elects to so terminate this Agreement, Buyer shall proceed to purchase the
Assets, and the Purchase Price shall be reduced by Seller’s share of the repair
cost or replacement cost, as applicable, of such damaged or destroyed assets.

Section 12.4 Entire Agreement. This Agreement (including the Confidentiality
Agreement) and the Appendices, Schedules, and Exhibits hereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
there are no agreements, understandings, representations, or warranties between
the Parties other than those set forth or referred to herein.

Section 12.5 Expenses. Except as otherwise provided herein, all other costs and
expenses incurred by each Party in connection with all things required to be
done by it hereunder, including attorney’s fees, accountant fees and the expense
of environmental and title examination, shall be borne by the Party incurring
such costs and expenses.

Section 12.6 Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, by United
States Mail, facsimile, or other electronic transmission service to the
appropriate address or number as set forth below. Notices to Seller shall be
addressed as follows:

Marathon Oil Company

5555 San Felipe Road

Houston, TX 77056

Attention: Bradley D. Hutchison

Telephone: (713) 296-3837

Fax: (713) 296-4382

Email: bdhutchison@marathonoil.com

with a copy, which shall not constitute notice, to:

Marathon Oil Company

5555 San Felipe Road

Houston, TX 77056

Attention: Beth Weinmann

Telephone: (713) 296-2588

Fax: (713) 499-6785

Email: eweinmann@marathonoil.com

 

Purchase and Sale Agreement

15 November 2011

Page 33



--------------------------------------------------------------------------------

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention: Hugh Tucker

Telephone: (713) 229-1656

Fax: (713) 229-2856

E-mail: hugh.tucker@bakerbotts.com

or at such other address and to the attention of such other Person as Seller may
designate by written notice to Buyer. Notices to Buyer shall be addressed to:

American Midstream Partners, LP

1614 15th St., Suite 300

Denver, CO 80202

Attention: Paul Ritzdorf

Telephone: (720) 457-6066

Fax: (720) 457-6040

Email: pritzdorf@americanmidstream.com

and to:

American Midstream Partners, LP

1614 15th St., Suite 300

Denver, CO 80202

Attention: William Mathews

Telephone: (720) 457-6075

Fax: (720) 457-6040

Email: bmathews@americanmidstream.com

with a copy, which shall not constitute notice, to:

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Hal Haltom

Telephone: (713) 220-4109

Fax: (713) 238-7199

Email: halhaltom@andrewskurth.com

or at such other address and to the attention of such other Person as Buyer may
designate by written notice to Seller.

Section 12.7 Successors and Assigns. The rights and obligations of the Parties
shall not be assignable or delegable by either Party without the written consent
of the other Party. Subject to the foregoing sentence, this Agreement shall be
binding upon and inure to the benefit of the Parties and their successors and
assigns.

 

Purchase and Sale Agreement

15 November 2011

Page 34



--------------------------------------------------------------------------------

Section 12.8 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Party
against whom enforcement of any such modification or amendment is sought. Any
Party may, only by an instrument in writing, waive compliance by another Party
hereto with any term or provision of this Agreement on the part of such other
Party to be performed or complied with. The waiver by any Party of a breach of
any term or provision of this Agreement shall not be construed as a waiver of
any subsequent breach.

Section 12.9 Appendices, Schedules, and Exhibits. All Appendices, Schedules, and
Exhibits hereto which are referred to herein are hereby made a part hereof and
incorporated herein by such reference. Certain information set forth in the
Schedules is included solely for informational purposes, is not an admission of
liability with respect to the matters covered by such information. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) are or are not material, and neither Party shall use the fact of the
setting of such amounts or the fact of the inclusion of any such item in the
Schedules in any dispute or controversy between the Parties as to whether any
obligation, item, or matter not described herein or included in a Schedule is or
is not material for purposes of this Agreement.

Section 12.10 Agreement for the Parties’ Benefit Only. Except as specified in
Article 9, which is also intended to benefit and to be enforceable by any of the
indemnified parties thereunder, this Agreement is not intended to confer upon
any Person not a Party any rights or remedies hereunder, and no Person, other
than the Parties or the indemnified parties, is entitled to rely on any
representation, warranty, covenant, or agreement contained herein. In each case,
such third party beneficiary may only bring suit against the defaulting Party.

Section 12.11 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

Purchase and Sale Agreement

15 November 2011

Page 35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of Seller and
Buyer as of the day first above written.

 

Seller:

 

MARATHON OIL COMPANY By:   LOGO [g294981g92r90.jpg] Name:   LOGO
[g294981g36c90.jpg] Title:   LOGO [g294981g03p96.jpg]

 

Buyer:

 

AMERICAN MIDSTREAM PARTNERS, LP

 

By: AMERICAN MIDSTREAM GP, LLC,         its general partner By:   LOGO
[g294981g28q14.jpg] Name:   LOGO [g294981g02g36.jpg] Title:   LOGO
[g294981g51h96.jpg]

 

Purchase and Sale Agreement

15 November 2011

Page 36



--------------------------------------------------------------------------------

APPENDIX A

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits:

    

Exhibit A-1

    —       Description of Leasehold Interests

Exhibit A-2

    —       Description of Contracts

Exhibit B

    —       Description of Excluded Assets

Exhibit 8.2(i)

    —       Assignment & Ratification Agreement

Exhibit 8.2(iii)

    —       Certificate of Non-Foreign Status

Schedules:

    

Schedule 1.1

    —       Seller’s Knowledgeable Persons

Schedule 1.2

    —       Buyer’s Knowledgeable Persons

Schedule 4.1(e)

    —       Violations or Breaches

Schedule 4.1(f)

    —       Consents

Schedule 4.1(g)

    —       Actions

Schedule 4.1(h)

    —       Compliance with Laws

Schedule 4.1(k)(i)

    —       Material Contracts

Schedule 4.1(k)(iii)

    —       Authorities for Expenditure

Schedule 4.1(l)

    —       Environmental Matters

Schedule 4.1(m)

    —       Tax Matters

Schedule 4.1(n)(iii)

    —       Title Matters — Exceptions

Schedule 4.1(n)(iv)

    —       Title Matters — Real Property

Schedule 4.1(n)(viii)

    —       Title Matters — Purchase Options

Schedule 4.1(r)

    —       Insurance

Schedule 4.1(v)

    —       Bonds

Schedule 6.1

    —       Conduct of Business Pending Closing

Schedule 7.1(e)

    —       Seller’s Required Consents

Schedule 7.2(e)

    —       Buyer’s Required Consents

 

Appendix A to

Purchase and Sale Agreement

15 November 2011

Page 37



--------------------------------------------------------------------------------

Execution Version

Exhibit A-1

Description of Leasehold Interests

Plant Site Lease

 

  •  

Surface Lease effective November 6, 2001 by St. Mary Land & Exploration Company,
as “Lessor”, and Marathon Oil Company, as “Lessee” duly recorded in the Clerk’s
office of St. Mary Parish Louisiana as Entry No. 275,516 in Conveyance Book
44-P, at Folio 150, as renewed and extended on February 23, 2011 by and between
SM Energy (Delaware) (formerly St. Mary Land and Exploration Company) as
“Lessor” and Enterprise Products Operating LLC (as Sole Operator and Co-Owner of
the Burns Point Gas Plant, St. Mary Parish, Louisiana, by virtue of that certain
Agreement for the Construction and Operation of the Burns Point Gas Plant dated
and effective September 8, 1981, as thereafter amended).

Bayou Sale Surface Lease

 

  •  

Surface Lease dated July 1, 1996, but effective September 21, 1992, by and
between St. Mary Land & Exploration Company and Marathon Oil Company duly
recorded in the Clerk’s office of St. Mary Parish Louisiana as Entry No. 254,745
in Conveyance Book 39-M, at Folio 530 granting Marathon the right to use a 0.261
acres tract on lands leased by Southern Natural Gas Company for the purpose of
constructing a meter stating and two (2) pipelines.

 

 

   Exhibit A-1    Page 1



--------------------------------------------------------------------------------

Exhibit A-2

Description of Contracts

C&O Agreement

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

Fractionation Agreement

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

Right of Way

 

  •  

Right of Way Agreement dated August 5, 1986, and effective September 7, 1981, by
St. Mary Parish Land Company (Grantor) to Marathon Oil Company (Grantee) for 30
foot right-of-way and easement for pipeline, Entry No 217,175, Recorded in Book
29-W of Conveyances, Page 124.

 

  •  

Pipeline Right of Way Agreement dated July 1, 1996, but effective June 1, 1991,
by and between St. Mary Land & Exploration Company (Grantor) and Marathon Oil
Company (Grantee) for a 30 foot right-of-way and easement for two (2) 8-inch and
two (2) 12-inch pipelines, Entry 254,746 recorded in Conveyance book 39-M at
Folio 551.

 

  •  

Pipeline Right of Way Agreement dated July 1, 1996, but effective June 1, 1991,
by and between St. Mary Land & Exploration Company (Grantor) and Marathon Oil
Company (Grantee) for a 30 foot right-of-way and easement for two (2) 12-inch
pipelines, Entry 254,747 recorded in Conveyance book 39-M at Folio 558.

 

 

   Exhibit A-2    Page 1



--------------------------------------------------------------------------------

Gas Processing Agreements

 

  •  

Gas Processing Agreements by and between Marathon Oil Company or Enterprise Gas
Processing LLC (as successor as Operator of the Burns Point Gas Plant) as may be
amended from time to time, with the following counter-parties:

 

Counter-Party (Producer)

   Contract Date  

Contango Operators, Inc.

     10/29/2007   

Ocean Energy, Inc

     03/01/1998   

Texon L.P.

     08/01/2009   

ExxonMobil Gas Marketing Co. (a division of Exxon Mobil Corporation)

     3/1/2001   

Helis Oil & Gas Company, L.L.C.

     10/01/2010   

Hunt Oil Company

     08/01/2004   

Rooster Oil & Gas LLC (as successor in interest to Juniper Energy LP)

     04/25/2002   

Swift Energy Operating Co., LLC

     6/1/2008   

Union Oil Company of California (Unocal) and Conoco (as successor in interest to
Burlington Resources Trading Inc)

     04/25/2002   

Chevron USA Inc

     2/1/1986   

Sales Agreements

 

  •  

Sales Contract No. 030146 dated January 29, 1998 (for agreement dated August 19,
1993) by and between Marathon Oil Company (Seller) and Marathon Petroleum
Company LLC, as amended from time to time, for sale of Natural Gasoline from
Burns Point Gas Plant.

 

  •  

Sales Contract No. 030144 dated January 29, 1998 (for agreement dated August 19,
1993) by and between Marathon Oil Company (Seller) and Marathon Petroleum
Company LLC, as amended from time to time, for sale of Normal Butane from Burns
Point Gas Plant.

 

  •  

Insofar as contract relates to the Burns Point Gas Plant, Sales Contract
No. 037257 dated February 4, 1999 (confirming agreement dated September 3, 1998)
by and between Marathon Oil Company (Seller) and Dow Hydrocarbons and Resources
Inc, as successor in interest to Union Carbide Chemicals/Plastics, as amended
from time to time, for sale of EP Mix Propane and Ethane.

 

 

   Exhibit A-2    Page 2



--------------------------------------------------------------------------------

Miscellaneous

 

  •  

Letter Agreement dated August 21, 1992 by and between Marathon Oil Company and
Southern Natural Gas Company (SONAT) by which SONAT consents to construction of
meter station and two (2) 8-inch pipelines over and across Lake Sand Receiving
Station.

 

  •  

Letter Agreement dated May 21, 1992 and accepted May 26, 1992 between Marathon
Oil Company and Texaco Exploration and Production Inc. granting Texaco
permission to construct pipeline.

 

  •  

Lateral Line Interconnect Agreement made and effective as of July 1, 1993 by and
between Quivira Gas Company and Marathon Oil Company.

 

  •  

Letter Agreement dated January 20, 2004, and made effective February 1, 2004, by
and between Marathon Oil Company and Gulf South Pipeline Co. LP for use of Gulf
South chromotograph at Burns Point inlet.

 

  •  

Letter Agreement dated September 6, 2006, and effective August 1, 2006, by and
between Marathon Oil Company and Enbridge Offshore Pipeline regarding use of
Enbridge volume measurement equipment.

 

  •  

Letter Agreement dated November 28, 2007, and effective December 1, 2007, by and
between Marathon Oil Company and Enbridge Offshore Pipeline related to
modification of facilities at Bayou Sale inlet to Burns Point Gas Plant.

 

  •  

Commercial Agreement for the Construction of Bypass Piping at Bayou Sale Yard by
Letter Agreement dated April 24, 2008 by and between Marathon Oil Company and
Enbridge Offshore Pipelines.

 

 

   Exhibit A-2    Page 3



--------------------------------------------------------------------------------

Exhibit B

Description of Excluded Assets

 

  •  

Products processed at Burns Point Gas Plant prior to November 1, 2011 and held
in storage for Marathon Oil Company’s account downstream of the Promix facility.

 

  •  

Sales Contract No. 45720 by and between Marathon Oil Company (Seller) and
Chevron Products Company, a division of Chevron USA, Inc. for sale of Isobutane
from Burns Point Gas Plant.

 

 

   Exhibit B    Page 1



--------------------------------------------------------------------------------

Exhibit 8.2(i)

Assignment & Ratification Agreement

THIS ASSIGNMENT AND RATIFICATION AGREEMENT (this “Assignment”), dated
November        , 2011, is from Marathon Oil Company, an Ohio corporation
(“Assignor”), with offices at 5555 San Felipe Road, Houston, TX 77056, to
American Midstream Partners, LP, a Delaware limited partnership (“Assignee”),
with offices at 1614 15th St., Suite 300, Denver, CO 80202.

Recitals:

A. Assignor and Assignee entered into a Purchase and Sale Agreement, dated
November 15, 2011 (the “Purchase Agreement”), under which Assignor agreed to
sell, and Assignee agreed to purchase, all of Assignor’s right, title, and
interest in and to the Burns Point Gas Plant and related assets located in St.
Mary Parish, Louisiana, as defined and more fully described in the C&O Agreement
(as defined below).

B. Pursuant to the terms and conditions of the Purchase Agreement, Assignor now
desires to assign and transfer to Assignee the Assigned Contracts (as defined
below).

C. Pursuant to Paragraph 19.1 of the C&O Agreement, the parties hereto desire to
set forth their understanding with regards to the adoption and ratification of
the C&O Agreement and the Exchange Agreement (as defined below).

Agreements:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1. Assignment. Assignor hereby grants, sells, conveys, and assigns to Assignee,
and its successors and assigns, and Assignee hereby accepts from Assignor,

(i) all of Assignor’s right, title and interest under the Construction and
Operation Agreement for the Burns Point Gas Plant, St. Mary Parish, Louisiana,
between Seller and Enterprise Gas Processing, LLC, as successor in interest to
Amerada Hess Corporation, dated September 8, 1981, and the amendments thereto,
dated June 1, 1991, January 1, 1998 and August 19, 2008 (the “C&O Agreement”);
and

(ii) a portion of Assignor’s right, title and interest under the Natural Gas
Liquids Exchange Agreement between Marathon Oil Company and K/D/S Promix, LLC,
dated effective May 1, 1999, and the amendments thereto, dated March 21, 2002
and April 1, 2010, insofar as such right, title and interest relates to natural
gas liquids from the Burns Point Gas Plant (the “Exchange Agreement,” and,
together with the C&O Agreement, the “Assigned Contracts”).

2. Assumption. By acceptance of this Assignment, Assignee agrees to assume and
perform any and all of the obligations of Assignor with respect to the Assigned
Contracts from and after the date hereof, and such obligations shall be binding
on Assignee, and its successors and assigns.

 

 

   Exhibit 8.2(i)    Page 1



--------------------------------------------------------------------------------

3. Ratification. Pursuant to Paragraph 19.1 of the C&O Agreement and in
accordance with the terms, conditions and general provisions of the C&O
Agreement, Assignee hereby adopts and ratifies the Assigned Contracts.

4. Permitted Encumbrances. The assignment and transfer of the Assigned Contracts
hereunder is made subject to, in all respects, the Permitted Encumbrances.

5. Purchase Agreement. This Assignment is executed and delivered pursuant to the
Purchase Agreement, the terms of which are incorporated herein by reference. In
the event of any conflict between this Assignment and the Purchase Agreement,
the Purchase Agreement shall control. Capitalized terms used but not defined
herein shall have the meaning given to them in the Purchase Agreement.

6. No Representations or Indemnity. Assignor makes no representations or
warranties of any kind, express or implied, in this Assignment. All claims,
rights of indemnification and reciprocal covenants between Assignor and Assignee
concerning the Assigned Contracts shall be exclusively governed by the Purchase
Agreement.

7. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

8. Counterparts. This Assignment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party.

9. Interpretation. The provisions of Section 1.2 and Section 1.3 of the Purchase
Agreement shall apply to, and are hereby made a part of, this Assignment.

 

 

   Exhibit 8.2(i)    Page 2



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first set forth above.

 

Assignor:

 

MARATHON OIL COMPANY By:     Name:     Title:    

 

Assignee:

 

AMERICAN MIDSTREAM PARTNERS, LP

 

By: AMERICAN MIDSTREAM GP, LLC,         its general partner By:     Name:    
Title:    

 

 

   Exhibit 8.2(i)    Page 3



--------------------------------------------------------------------------------

Exhibit 8.2(iii)

Certificate of Non-Foreign Status

Section 1445 of the Internal Revenue Code of 1986, as amended, (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including section
1445), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. To inform the transferee, American Midstream
Partners, LP (“AMID” or “Transferee”) that withholding of tax is not required
upon the disposition of a U.S. real property interest by the transferor,
Marathon Oil Company, an Ohio Corporation (“Marathon” or “Transferor”), the
undersigned hereby certifies the following on behalf of Marathon:

 

  1. Marathon is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
its accompanying Income Tax Regulations) nor a nonresident alien for U.S. income
tax purposes;

 

  2. Marathon is not a disregarded entity as defined in Treas. Reg.
Section 1.1445-2(b)(2)(iii);

 

  3. Marathon’s U.S. employer identification number is 25-1410539; and

 

  4. Marathon’s office address is 5555 San Felipe Road, Houston, TX 77056

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Marathon.

In witness whereof, the undersigned has duly executed this certificate of
Non-Foreign Status as of the date written below.

 

MARA THON OIL COMPANY

By:

   

Name:

   

Title:

   

Date:            , 2011

 

 

   Exhibit 8.2(iii)    Page 1



--------------------------------------------------------------------------------

Schedule 1.1

Seller’s Knowledgeable Persons

 

  •  

Bradley D. Hutchison — Manager Midstream Assets

 

  •  

Bruce Norcini — Crude Oil Marketing Rep

 

  •  

Theresa Craig — Environmental Professional

 

  •  

Pam Mihovil — Insurance Operations Manager

 

  •  

Angela Anderson — Tax Attorney

 

 

   Schedule 1.1    Page 1



--------------------------------------------------------------------------------

Schedule 1.2

Buyer’s Knowledgeable Persons

 

  •  

Paul Ritzdorf — Director of Business Development

 

  •  

John Connor — Sr. VP Operations and Engineering

 

  •  

Kyle Quackenbush — Sr. Commercial Analyst

 

 

   Schedule 1.2    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(e)

Violations or Breaches

None.

 

 

   Schedule 4.1(e)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(f)

Consents

Ratification by Buyer:

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

Ratification & Consent to Assign:

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

Consent to Assign:

 

  •  

Sales Contract No. 030146 dated January 29, 1998 (for agreement dated August 19,
1993) by and between Marathon Oil Company (Seller) and Marathon Petroleum
Company LLC, as amended from time to time, for sale of Natural Gasoline from
Burns Point Gas Plant.

 

  •  

Sales Contract No. 030144 dated January 29, 1998 (for agreement dated August 19,
1993) by and between Marathon Oil Company (Seller) and Marathon Petroleum
Company LLC, as amended from time to time, for sale of Normal Butane from Burns
Point Gas Plant.

 

  •  

Insofar as contract relates to the Burns Point Gas Plant, Sales Contract
No. 037257 dated February 4, 1999 (confirming agreement dated September 3, 1998)
by and between Marathon Oil Company (Seller) and Dow Hydrocarbons and Resources
Inc, as successor in interest to Union Carbide Chemicals/Plastics, as amended
from time to time, for sale of EP Mix Propane and Ethane.

 

 

   Schedule 4.1(f)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(g)

Actions

None.

 

 

   Schedule 4.1(g)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(h)

Compliance with Laws

None.

 

 

   Schedule 4.1(h)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(k)(i)

Material Contracts

C&O Agreement

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

Fractionation Agreement

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

Leases

 

  •  

Surface Lease effective November 6, 2001 by St. Mary Land & Exploration Company,
as “Lessor”, and Marathon Oil Company, as “Lessee” duly recorded in the Clerk’s
office of St. Mary Parish Louisiana as Entry No. 275,516 in Conveyance Book
44-P, at Folio 150, as renewed and extended on February 23, 2011 by and between
SM Energy (Delaware) (formerly St. Mary Land and Exploration Company) as
“Lessor” and Enterprise Products Operating LLC (as Sole Operator and Co-Owner of
the Burns Point Gas Plant, St. Mary Parish, Louisiana, by virtue of that certain
Agreement for the Construction and Operation of the Burns Point Gas Plant dated
and effective September 8, 1981, as thereafter amended).

 

  •  

Surface Lease dated July 1, 1996, but effective September 21, 1992, by and
between St. Mary Land & Exploration Company and Marathon Oil Company duly
recorded in the Clerk’s office of St. Mary Parish Louisiana as Entry No. 254,745
in Conveyance Book 39-M, at Folio 530 granting Marathon the right to use a 0.261
acres tract on lands leased by Southern Natural Gas Company for the purpose of
constructing a meter stating and two (2) pipelines.

 

 

   Schedule 4.1(k)(i)    Page 1



--------------------------------------------------------------------------------

Right of Way

 

  •  

Right of Way Agreement dated August 5, 1986, and effective September 7, 1981, by
St. Mary Parish Land Company (Grantor) to Marathon Oil Company (Grantee) for 30
foot right-of-way and easement for pipeline, Entry No 217,175, Recorded in Book
29-W of Conveyances, Page 124.

 

  •  

Pipeline Right of Way Agreement dated July 1, 1996, but effective June 1, 1991,
by and between St. Mary Land & Exploration Company (Grantor) and Marathon Oil
Company (Grantee) for a 30 foot right-of-way and easement for two (2) 8-inch and
two (2) 12-inch pipelines, Entry 254,746 recorded in Conveyance book 39-M at
Folio 551.

 

  •  

Pipeline Right of Way Agreement dated July 1, 1996, but effective June 1, 1991,
by and between St. Mary Land & Exploration Company (Grantor) and Marathon Oil
Company (Grantee) for a 30 foot right-of-way and easement for two (2) 12-inch
pipelines, Entry 254,747 recorded in Conveyance book 39-M at Folio 558

Gas Processing Agreements

 

  •  

Gas Processing Agreements by and between Marathon Oil Company or Enterprise Gas
Processing LLC (as successor as Operator of the Burns Point Gas Plant) as may be
amended from time to time, with the following counter-parties:

 

Counter-Party (Producer)

   Contract Date  

Contango Operators, Inc.

     10/29/2007   

Ocean Energy, Inc

     03/01/1998   

Texon L.P.

     08/01/2009   

ExxonMobil Gas Marketing Co. (a division of Exxon Mobil Corporation)

     3/1/2001   

Helis Oil & Gas Company, L.L.C.

     10/01/2010   

Hunt Oil Company

     08/01/2004   

Rooster Oil & Gas LLC (as successor in interest to Juniper Energy LP)

     04/25/2002   

Swift Energy Operating Co., LLC

     6/1/2008   

Union Oil Company of California (Unocal) and Conoco (as successor in interest to
Burlington Resources Trading Inc)

     04/25/2002   

Chevron USA Inc

     2/1/1986   

 

 

   Schedule 4.1(k)(i)    Page 2



--------------------------------------------------------------------------------

Sales Agreements

 

  •  

Sales Contract No. 030146 dated January 29, 1998 (for agreement dated August 19,
1993) by and between Marathon Oil Company (Seller) and Marathon Petroleum
Company LLC, as amended from time to time, for sale of Natural Gasoline from
Burns Point Gas Plant.

 

  •  

Sales Contract No. 030144 dated January 29, 1998 (for agreement dated August 19,
1993) by and between Marathon Oil Company (Seller) and Marathon Petroleum
Company LLC, as amended from time to time, for sale of Normal Butane from Burns
Point Gas Plant.

 

  •  

Insofar as contract relates to the Burns Point Gas Plant, Sales Contract
No. 037257 dated February 4, 1999 (confirming agreement dated September 3, 1998)
by and between Marathon Oil Company (Seller) and Dow Hydrocarbons and Resources
Inc, as successor in interest to Union Carbide Chemicals/Plastics, as amended
from time to time, for sale of EP Mix Propane and Ethane.

Miscellaneous

 

  •  

Letter Agreement dated August 21, 1992 by and between Marathon Oil Company and
Southern Natural Gas Company (SONAT) by which SONAT consents to construction of
meter station and two (2) 8-inch pipelines over and across Lake Sand Receiving
Station.

 

 

   Schedule 4.1(k)(i)    Page 3



--------------------------------------------------------------------------------

Schedule 4.1(k)(iii)

Authorities for Expenditure

 

  •  

Burns Point- Bayou Sale Bridge Replacement

 

  •  

Burns Point 2010 – Demethanizer Upgrade

 

  •  

Burns Point – Plant Security Fences Upgrade

 

  •  

Burns Point Tractor Purchase

 

  •  

DMT BPGP 2010 #4 Residue Compressor Rebuild

 

  •  

DMT BP Compressor Water Exchange Retube

 

  •  

DMT BP #2 Residue Compressor Top End Overhaul

 

  •  

Burns Point Plant #3 Residue Compressor Overhaul

 

  •  

DMT 2011 BP Expansion Engineering Scope

 

  •  

DMT 2011 BP Tank Inspection / Liner Installation

 

 

   Schedule 4.1(k)(iii)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(l)

Environmental Matters

None.

 

 

   Schedule 4.1(1)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(m)

Tax Matters

None.

 

 

   Schedule 4.1(m)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(n)(iii)

Title Matters – Exceptions

 

  •  

Letter Agreement dated June 28, 1983 and effective September 27, 1982 by and
between Marathon Oil Company and Dow Chemical Company, individually and as agent
for Getty Oil Company, Placid Oil Company, Wanda Petroleum Company and
Enterprise Products Company, for the Construction and Operation of a Pipeline
across the lands situated in Section 15, Township 17 South, Range 9 East in St.
Mary Parish , Louisiana and subject to the plant site surface lease.

 

  •  

Letter Agreement dated May 21, 1992 and accepted May 26, 1992 between Marathon
Oil Company and Texaco Exploration and Production Inc. granting Texaco
permission to construct pipeline.

 

  •  

A metering station and interconnection facilities at the former Bayou Sale
facility location were constructed on property leased for the benefit of the
Burns Point Gas Plant pursuant the Surface Lease dated July 1, 1996, but
effective September 21, 1992, by and between St. Mary Land & Exploration Company
and Marathon Oil Company duly recorded in the Clerk’s office of St. Mary Parish
Louisiana as Entry No. 254,745 in Conveyance Book 39-M, at Folio 530. The lease
is past its primary term, and it remains in the name of Marathon Oil Company.
However, rental payment on the lease is current through September 2011.
Therefore, to the knowledge of Seller, Operator does not have good and
marketable title to, or a valid and enforceable leasehold interest in, the real
property used for the metering station and interconnection facilities.

 

 

   Schedule 4.1(n)(iii)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(n)(iv)

Title Matters – Real Property

Plant Site Lease

 

  •  

Surface Lease effective November 6, 2001 by St. Mary Land & Exploration Company,
as “Lessor”, and Marathon Oil Company, as “Lessee” duly recorded in the Clerk’s
office of St. Mary Parish Louisiana as Entry No. 275,516 in Conveyance Book
44-P, at Folio 150, as renewed and extended on February 23, 2011 by and between
SM Energy (Delaware) (formerly St. Mary Land and Exploration Company) as
“Lessor” and Enterprise Products Operating LLC (as Sole Operator and Co-Owner of
the Burns Point Gas Plant, St. Mary Parish, Louisiana, by virtue of that certain
Agreement for the Construction and Operation of the Burns Point Gas Plant dated
and effective September 8, 1981, as thereafter amended).

Bayou Sale Metering Station and Interconnection Facilities

 

  •  

A metering station and interconnection facilities at the former Bayou Sale
facility location were constructed on property leased for the benefit of the
Burns Point Gas Plant pursuant the Surface Lease dated July 1, 1996, but
effective September 21, 1992, by and between St. Mary Land & Exploration Company
and Marathon Oil Company duly recorded in the Clerk’s office of St. Mary Parish
Louisiana as Entry No. 254,745 in Conveyance Book 39-M, at Folio 530. The
Operator continues to use the land and facilities in connection with operation
of the Burns Point Gas Plant. The lease is past its primary term, and it remains
in the name of Marathon Oil Company. However, rental payment on the lease is
current through September 2011. Therefore, to the knowledge of Seller, Operator
does not have good and marketable title to, or a valid and enforceable leasehold
interest in, the real property used for the metering station and interconnection
facilities.

 

 

   Schedule 4.1(n)(iv)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(n)(viii)

Title Matters – Purchase Options

 

  •  

Plant Owner right of first refusal pursuant to Section 5.1.3 of the Construction
and Operation Agreement for the Burns Point Gas Plant, St. Mary Parish,
Louisiana, between Marathon Oil Company and Enterprise Gas Processing, LLC, as
successor in interest to Amerada Hess Corporation, dated September 8, 1981, and
the amendments thereto, dated June 1, 1991, January 1, 1998 and August 19, 2008,
whereunder Enterprise Gas Processing, LLC waived its right of first refusal on
October 19, 2011.

 

 

   Schedule 4.1(n)(viii)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(r)

Insurance

None.

 

 

   Schedule 4.1(r)    Page 1



--------------------------------------------------------------------------------

Schedule 4.1(v)

Bonds

None.

 

 

   Schedule 4.1(v)    Page 1



--------------------------------------------------------------------------------

Schedule 6.1

Conduct of Business Pending Closing

None.

 

 

   Schedule 6.1    Page 1



--------------------------------------------------------------------------------

Schedule 7.1(e)

Seller’s Required Consents

Ratification by Buyer:

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

3rd Party Consent to Assign:

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

Plant Owner Waiver of Right of First Refusal:

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

 

 

   Schedule 7.1(e)    Page 1



--------------------------------------------------------------------------------

Schedule 7.2(e)

Buyer’s Required Consents

Ratification by Buyer:

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

3rd Party Consent to Assign:

 

  •  

The Natural Gas Liquids Exchange Agreement between Marathon Oil Company and
K/D/S Promix, LLC, dated effective May 1, 1999, and the amendments thereto,
dated effective March 21, 2002 and April 1, 2010, insofar as such right, title
and interest relates to natural gas liquids from the Burns Point Gas Plant.

Plant Owner Waiver of Right of First Refusal:

 

  •  

The Construction and Operation Agreement for the Burns Point Gas Plant, St. Mary
Parish, Louisiana, between Marathon Oil Company and Enterprise Gas Processing,
LLC, as successor in interest to Amerada Hess Corporation, dated September 8,
1981, and the amendments thereto, dated June 1, 1991, January 1, 1998 and
August 19, 2008.

 

 

   Schedule 7.2(e)    Page 1